Case 1:05-cr-01115-WHP Document 251-1 Filed 05/12/21 Page 1 of 29




                  EXHIBIT A

         DOCKET SHEET
         NO. 04-CR-1224
           "WARE I"
SDNY CM/ECF NextGen Version 1.2                                        Page 1 of 28
       Case 1:05-cr-01115-WHP Document 251-1 Filed 05/12/21 Page 2 of 29


                                                                                          CLOSED

                               U.S. District Court
                  Southern District of New York (Foley Square)
             CRIMINAL DOCKET FOR CASE #: 1:04-cr-01224-RWS-1


Case title: USA v. Ware                                   Date Filed: 11/17/2004
                                                          Date Terminated: 02/02/2009


Assigned to: Judge Robert W. Sweet

Defendant (1)
Thomas Ware                                 represented by Edward T.M. Garland
TERMINATED: 02/02/2009                                     Garland, Samuel & Loeb, P.C.
also known as                                              3151 Maple Drive N.E.
Ulyssess Thomas Ware                                       Atlanta, GA 30305
TERMINATED: 02/02/2009                                     (404)262-2225
                                                           TERMINATED: 03/19/2007
                                                           LEAD ATTORNEY
                                                           Designation: Retained

                                                           James Michael Roth
                                                           Stampur & Roth (NY)
                                                           299 Broadway, Suite 800
                                                           New York, NY 10007
                                                           (212) 619-4240
                                                           Fax: (212) 619-6743
                                                           Email: jamesrothesq@gmail.com
                                                           TERMINATED: 12/11/2008
                                                           LEAD ATTORNEY
                                                           ATTORNEY TO BE NOTICED
                                                           Designation: CJA Appointment

                                                           Lisa Scolari
                                                           Law Office of Lisa Scolari
                                                           20 Vesey Street Suite 400
                                                           New York, NY 10007
                                                           212-227-8899
                                                           Fax: 212-964-2926
                                                           Email: scolarilaw@gmail.com
                                                           LEAD ATTORNEY
                                                           ATTORNEY TO BE NOTICED

                                                           Manubir S. Arora
                                                           Garland, Samuel & Loeb, P.C.
                                                           3151 Maple Drive N.E.



https://ecf.nysd.uscourts.gov/cgi-bin/DktRpt.pl?409240746186058-L_1_0-1                   2/16/2021
SDNY CM/ECF NextGen Version 1.2                                        Page 2 of 28
       Case 1:05-cr-01115-WHP Document 251-1 Filed 05/12/21 Page 3 of 29


                                                           Atlanta, GA 30305
                                                           (404) 262-2225
                                                           TERMINATED: 03/19/2007
                                                           LEAD ATTORNEY
                                                           Designation: Retained

                                                           Nancy Lee Ennis
                                                           Quijano & Ennis, P.C.
                                                           40 Fulton Street, Floor 23
                                                           New York, NY 10038
                                                           212 686 0666
                                                           Fax: (212) 686-8690
                                                           Email: nancyennis@qandelaw.com
                                                           TERMINATED: 10/22/2007
                                                           LEAD ATTORNEY

                                                           Thomas Ware
                                                           6050 Peachtree Parkway
                                                           Suite 240-234
                                                           Norcross, GA 30092
                                                           678-362-0226
                                                           LEAD ATTORNEY
                                                           Designation: Waived or Self (Pro Se)

Pending Counts                                             Disposition
CRIMINAL CONTEMPT                                          Imprisonment: 97 months; Supervised
(1-3)                                                      Release: 3 Years

Highest Offense Level (Opening)
Felony

Terminated Counts                                          Disposition
None

Highest Offense Level (Terminated)
None

Complaints                                                 Disposition
None



Plaintiff
USA                                         represented by Alexander Joshua Wilson
                                                           United States Attorney's Office, SDNY




https://ecf.nysd.uscourts.gov/cgi-bin/DktRpt.pl?409240746186058-L_1_0-1                  2/16/2021
SDNY CM/ECF NextGen Version 1.2                                        Page 3 of 28
       Case 1:05-cr-01115-WHP Document 251-1 Filed 05/12/21 Page 4 of 29


                                                            One Saint Andrew's Plaza
                                                            New York, NY 10007
                                                            (212)-637-2453
                                                            Fax: (212)-637-2527
                                                            Email: Alexander.Wilson@usdoj.gov
                                                            LEAD ATTORNEY
                                                            ATTORNEY TO BE NOTICED

                                                            Maria Elena Douvas
                                                            Paul Hastings LLP (NY)
                                                            200 Park Avenue
                                                            New York, NY 10166
                                                            (212)-318-6072
                                                            Fax: (212)-230-5174
                                                            Email: maria.douvas@rbccm.com
                                                            LEAD ATTORNEY
                                                            ATTORNEY TO BE NOTICED

                                                            Nicholas Stoloff Goldin
                                                            U.S. Attorney's Office, SDNY (St
                                                            Andw's)
                                                            One St. Andrew's Plaza
                                                            New York, NY 10007
                                                            212 637 2334
                                                            Fax: 212 637 2527
                                                            Email: nicholas.s.goldin@usdoj.gov
                                                            LEAD ATTORNEY


 Date Filed       #   Docket Text
 11/17/2004       1 INDICTMENT FILED as to Thomas Ware (1) count(s) 1-3. (Attachments: # 1)
                    (kwi, ) (Entered: 12/16/2004)
 12/08/2004       2 Order to Unseal Indictment as to Thomas Ware.. (Signed by Judge Douglas F.
                    Eaton on 12/8/04) (Attachments: # 1)(kwi, ) (Entered: 12/16/2004)
 12/08/2004           Case Designated ECF as to Thomas Ware .(kwi, ) (Entered: 12/16/2004)
 03/02/2005       3 Rule 5(c)(3) Documents Received as to Thomas Ware from the U.S.D.C.
                    Northern District of Georgia (Atlanta, Georgia), their case no. 1:05-mj-116.
                    Documents regarding Rule 40 proceedings. (bw, ) (Entered: 03/03/2005)
 03/14/2005       4 Application for Admission Pro Hac Vice filed by Attorney Manubir S. Arora
                    (Georgia State Bar No. 061641) as to defendant Thomas Ware. (bw, )
                    Additional attachment(s) added on 3/22/2005 (ph, ). (Entered: 03/15/2005)
 03/14/2005       5 NOTICE OF ATTORNEY APPEARANCE: Manubir S. Arora appearing for
                    Thomas Ware. (jp, ) (Entered: 03/18/2005)
 03/14/2005           Minute Entry for proceedings held before Judge Theodore H.
                      Katz :Appearance as to Thomas Ware held on 3/14/2005. Deft Present w/ Atty




https://ecf.nysd.uscourts.gov/cgi-bin/DktRpt.pl?409240746186058-L_1_0-1                    2/16/2021
SDNY CM/ECF NextGen Version 1.2                                        Page 4 of 28
       Case 1:05-cr-01115-WHP Document 251-1 Filed 05/12/21 Page 5 of 29


                      Arora. AUSA Rick Goldin present. Deft pleads not guilty. Time excluded until
                      3/22/2005. (jp, ) (Entered: 03/23/2005)
 03/14/2005           Minute Entry for proceedings held before Judge Theodore H. Katz : Plea
                      entered by Thomas Ware (1) Count 1-3 Not Guilty. (jp, ) (Entered: 03/23/2005)
 03/22/2005       6 MEMO ENDORSEMENT on Motion Requesting defendant be excused from
                    attending pre-trial conference as to Thomas Ware a/k/a Ulysses Thomas Ware.
                    Judge memo-endorsed: So ordered. (Signed by Judge Robert W. Sweet on
                    3/21/05)(ph, ) (Entered: 03/22/2005)
 03/22/2005           Minute Entry for proceedings held before Judge Robert W. Sweet :Pretrial
                      Conference as to Thomas Ware held on 3/22/2005, as to Thomas Ware; Pretrial
                      Conference set for 6/7/2005 11:00 AM before Judge Robert W. Sweet. Next
                      PTC scheduled for 6/7/05 at 11am. Time stopped 3/22/05 to 6/7/05 in interest
                      of justice. (jw, ) (Entered: 03/24/2005)
 05/23/2005       7 ENDORSED LETTER as to Thomas Ware addressed to Judge Sweet from
                    Attorney Manubir S. Arora dated 5/23/05 re: requesting that the Court continue
                    the pre-trial conference currently set for 6/7/05 at 11:00 a.m. for an additional
                    45-60 days. Judge memo-endorsed: This request is granted and Speedy Trial
                    time is excluded to the next conference date on August 9, 2005 in the interest
                    of justice. SO ORDERED. (Signed by Judge Robert W. Sweet on 5/23/05)
                    (ph, ) (Entered: 05/24/2005)
 08/11/2005       8 ENDORSED LETTER as to Thomas Ware addressed to Judge Sweet from
                    Manubir S. Arora dated 8/3/05 re: requesting that the Court continue the pre-
                    trial conference currently set for 8/9/05 at 10:30 a.m. until 9/26/05 at 2:00 p.m.
                    Judge memo-endorsed: So ordered. (Signed by Judge Robert W. Sweet on
                    8/10/05)(ph, ) (Entered: 08/12/2005)
 08/11/2005           Set/Reset Hearings as to Thomas Ware: Pretrial Conference set for 9/26/2005
                      02:00 PM before Judge Robert W. Sweet.(ph, ) (Entered: 08/12/2005)
 09/06/2005       9 ENDORSED LETTER as to Thomas Ware addressed to Judge Sweet from
                    Nicholas S. Goldin, AUSA dated 8/24/05 re: Govt. requests the time for speedy
                    trial purposes be excluded from 8/24/05 until 9/24/05.So Ordered. (Signed by
                    Judge Robert W. Sweet on 8/31/05)(pr, ) (Entered: 09/07/2005)
 10/03/2005      10 ENDORSED LETTER as to Thomas Ware addressed to Judge Sweet from
                    Manubir S. Arora dated 9/30/05 re: Adjournment of the 9/26/05 PTC to
                    10/26/05 @ 2 PM and an exclusion of time.So Ordered. (Signed by Judge
                    Robert W. Sweet on 10/3/05)(pr, ) Additional attachment(s) added on
                    10/4/2005 (pr, ). (Entered: 10/04/2005)
 10/03/2005           Set/Reset Hearings as to Thomas Ware: Pretrial Conference adjourned to
                      10/26/2005 02:00 PM before Judge Robert W. Sweet..(pr, ) (Entered:
                      10/04/2005)
 10/13/2005           Minute Entry for proceedings held before Judge Robert W. Sweet :Status
                      Conference as to Thomas Ware held on 10/13/2005, as to Thomas Ware Status
                      Conference set for 10/26/2005 04:30 PM before Judge Robert W. Sweet.
                      Parties are notified. Deft. cont'd detained. (ae, ) (Entered: 10/28/2005)




https://ecf.nysd.uscourts.gov/cgi-bin/DktRpt.pl?409240746186058-L_1_0-1                      2/16/2021
SDNY CM/ECF NextGen Version 1.2                                        Page 5 of 28
       Case 1:05-cr-01115-WHP Document 251-1 Filed 05/12/21 Page 6 of 29


 10/31/2005      11 ENDORSED LETTER as to Thomas Ware addressed to Judge Sweet from
                    Nicholas S. Goldin, AUSA dated 10/26/05 re: Requests that the court exclude
                    time for speedy trial purposes from today until 11/22/05,. So Ordered. (Signed
                    by Judge Robert W. Sweet on 10/27/05)(pr, ) (Entered: 11/01/2005)
 11/22/2005      12 ENDORSED LETTER as to Thomas Ware addressed to Judge Sweet from
                    Nicholas S. Goldin, AUSA dated 11/21/05 re: Exclusion of time from today to
                    1/23/06.So Ordered (Signed by Judge Robert W. Sweet on 11/22/05)(pr, )
                    (Entered: 11/23/2005)
 11/30/2005      13 ENDORSED LETTER as to Thomas Ware addressed to Judge Sweet from
                    Nicholas S. Goldin, AUSA dated 11/21/05 re: Govt. requests the court exclude
                    time for speedy trial purposes from today until 1/23/06.So Ordered. (Signed by
                    Judge Robert W. Sweet on 11/22/05)(pr, ) (Entered: 12/01/2005)
 12/01/2005           ***REJECTION OF ATTEMPTED PAPER FILING IN ECF CASE. The
                      following document(s) Motion to Withdraw by Adam G. Province, as to
                      Thomas Ware, was rejected by the Clerk's Office and must be FILED
                      ELECTRONICALLY on the Court's ECF System. (rdz, ) (Entered:
                      12/01/2005)
 01/18/2006      14 MOTION for Edward T.M. Garland to Appear Pro Hac Vice.Document filed
                    by Thomas Ware. (jw, ) Additional attachment(s) added on 1/20/2006 (jw, ).
                    (Entered: 01/19/2006)
 01/23/2006      15 ENDORSED LETTER as to Thomas Ware addressed to Judge Sweet from
                    Nicholas S. Goldin, AUSA dated 1/22/06 re: Exclusion of time from
                    1/23/06.So Ordered. (Signed by Judge Robert W. Sweet on 1/23/06)(pr, )
                    (Entered: 01/24/2006)
 01/23/2006           Minute Entry for proceedings held before Judge Robert W. Sweet :Status
                      Conference as to Thomas Ware held on 1/23/2006, as to Thomas Ware; Status
                      Conference set for 4/24/2006 02:00 PM before Judge Robert W. Sweet. The
                      status conference set for 1/23/06 at 2pm is adjourned to 4/24/06 at 2pm on the
                      letter appliction filed by the Gov't. Parties are notified of time and date. Deft
                      Ware cont'd on bail as previously set. (jw, ) (Entered: 01/26/2006)
 01/26/2006      16 ORDER granting 14 Motion for Edward T.M. Garland to Appear Pro Hac Vice
                    as to Thomas Ware (1)(Signed by Judge Robert W. Sweet on 1/25/06) (pr, )
                    (Entered: 01/27/2006)
 02/23/2006           CASHIERS OFFICE REMARK as to Thomas Ware on 16 Order on Motion to
                      Appear Pro Hac Vice in the amount of $25.00, paid on 2/7/2006, Receipt
                      Number 569534. (jd, ) (Entered: 02/23/2006)
 04/19/2006      17 ENDORSED LETTER as to Thomas Ware addressed to Judge Sweet from
                    Attorney David B. Levitt dated 4/18/06 re: submitted to request that the Pretrial
                    Conference, currently scheduled for 4/24/06, be reset in the latter part of June.
                    If the Court grants this request, defense counsel further requests that the Court
                    endorse this letter as an Order excluding the time between 4/24/06, and the
                    next conference date in the interests of justice pursuant to Title 18 USC Section
                    3161(h)(8)(A). Judge So Ordered this 19 day of April, 2006. (Signed by Judge
                    Robert W. Sweet on 4/19/06)(bw, ) (Entered: 04/19/2006)



https://ecf.nysd.uscourts.gov/cgi-bin/DktRpt.pl?409240746186058-L_1_0-1                        2/16/2021
SDNY CM/ECF NextGen Version 1.2                                        Page 6 of 28
       Case 1:05-cr-01115-WHP Document 251-1 Filed 05/12/21 Page 7 of 29


 06/15/2006      18 ENDORSED LETTER as to Thomas Ware addressed to Judge Sweet from
                    Attorney David B. Levitt dated 6/9/06 re: submitted to request a continuance of
                    the Pre-Trial Conference currently set for 6/12/06. Judge Endorsed - The
                    conference will be adjourned to September 21, 2006 at 4:30 with the oral
                    consents of the parties. The time for speedy trial calculation from June 6 to
                    September 21 will be excluded. (Signed by Judge Robert W. Sweet on 6/12/06)
                    (bw, ) (Entered: 06/16/2006)
 06/15/2006           Set/Reset Hearings as to Thomas Ware: Pretrial Conference set for 9/21/2006
                      04:30 PM before Judge Robert W. Sweet.(bw, ) (Entered: 06/16/2006)
 09/22/2006      19 ENDORSED LETTER as to Thomas Ware, addressed to Judge Sweet, from
                    David B. Levitt, Atty for dft, dated 9/22/06, re: request that the Court set a trial
                    date in December, 2006.... If the Crt grants this request, we further request that
                    the court endorse this letter as an order excluding the time between 9/22/06 and
                    the trial date set by Your Honor in the interest of justice. -- Judge endorsed: SO
                    ORDERED this 22nd day of September 2006. (Signed by Judge Robert W.
                    Sweet on 9/22/06)(ja, ) Modified on 10/6/2006 (ja, ). (Entered: 09/25/2006)
 10/05/2006           MEMORANDUM TO THE DOCKET CLERK: as to Thomas Ware.
                      Conference scheduled before the Court on 11/27/06 at 4:30 p.m. Parties are
                      notified. Deft continued on bail as previously set. (bw, ) (Entered: 10/18/2006)
 10/05/2006           ORAL ORDER as to Thomas Ware. Status Conference set for 11/27/2006
                      04:30 PM before Judge Robert W. Sweet.(bw, ) (Entered: 10/18/2006)
 10/10/2006      20 ENDORSED LETTER as to Thomas Ware addressed to Judge Sweet from
                    David B. Levitt dated 9/25/06 re: Letter to amend the request in the 9/22/06
                    letter. Instead of a trial date, both counsel request that the date be set for a PTC
                    in December 2006..So Ordered (Signed by Judge Robert W. Sweet on 10/6/06)
                    (pr, ) (Entered: 10/11/2006)
 11/27/2006      21 ENDORSED LETTER as to Thomas Ware addressed to Judge Sweet from
                    Nicholas S. Goldin, AUSA dated 11/22/06 re: Adjournment of the 11/27/07
                    status conference until 1/3/07 @ 4:30PM. Exclusion of time for STA purposes
                    from today until 1/3/07, on consent. So ordered (Signed by Judge Robert W.
                    Sweet on 11/22/06)(pr, ) (Entered: 11/28/2006)
 11/27/2006           Set/Reset Hearings as to Thomas Ware: Status Conference set for 1/3/2007
                      04:30 PM before Judge Robert W. Sweet..(pr, ) (Entered: 11/28/2006)
 01/03/2007           Minute Entry for proceedings held before Judge Robert W. Sweet :Pretrial
                      Conference as to Thomas Ware held on 1/3/2007, as to Thomas Ware; Jury
                      Trial set for 6/4/2007 before Judge Robert W. Sweet. Parties present. Deft not
                      present. Trial date scheduled for 6/4/07. Motion returnable on 4/18/07. Speedy
                      Clock is stopped from 1/3/07 to 6/4/07. Deft cont'd on bail as set. (jw, )
                      (Entered: 01/09/2007)
 03/19/2007      22 ENDORSED LETTER as to Thomas Ware from Edward T.M. Garland dated
                    3/12/07 re: Relieving Garland, Samuel & Loeb as counsel. So ordered..
                    (Signed by Judge Robert W. Sweet on 3/14/07)(pr) (Entered: 03/19/2007)
 03/19/2007




https://ecf.nysd.uscourts.gov/cgi-bin/DktRpt.pl?409240746186058-L_1_0-1                        2/16/2021
SDNY CM/ECF NextGen Version 1.2                                        Page 7 of 28
       Case 1:05-cr-01115-WHP Document 251-1 Filed 05/12/21 Page 8 of 29


                      Attorney update in case as to Thomas Ware. Attorney Manubir S. Arora and
                      Edward T.M. Garland terminated. (pr) (Entered: 03/19/2007)
 04/17/2007      23 NOTICE OF ATTORNEY APPEARANCE: Thomas Ware appearing for
                    Thomas Ware. (pr) (Entered: 04/23/2007)
 05/14/2007           Minute Entry for proceedings held before Judge Robert W. Sweet :Pretrial
                      Conference as to Thomas Ware held on 5/14/2007, as to Thomas Ware; Jury
                      Trial set for 10/1/2007 before Judge Robert W. Sweet. Parties are present.
                      Motion returnable 6/6/07. Motion returnable 9/19/07 for in-limine motion.
                      Trial is adjourned from 6/4/07 to 10/1/07. Time is stopped 5/14/07 to 10/1/07.
                      The Court permits Mr. Ware to represent himself/as counsel. The Court also
                      appoints CJA Nancy Ennis as stand-by counsel to Mr. Ware. (jw) (Entered:
                      05/16/2007)
 05/15/2007      24 ORDER as to Thomas Ware. The C.J.A. attorney assigned to receive cases on
                    this day, 5/14/07, Nancy Ennis is hereby ordered to assume stand-by
                    representation of the deft in the above captioned matter. (Signed by Judge
                    Robert W. Sweet on 5/15/07)(bw) (Entered: 05/15/2007)
 05/15/2007      27 CJA 20 as to Thomas Ware: Appointment of Attorney Nancy Lee Ennis for
                    Thomas Ware. (Signed by Judge Robert W. Sweet on 5/21/07) CJA office
                    mailed original to the attorney and sent a copy to the file.(sao) (Entered:
                    06/18/2007)
 06/11/2007      25 ENDORSED LETTER as to Thomas Ware, addressed to Judge Sweet, from
                    Thomas Ware, Atty for dft, dated 6/4/07, re: application for a one week
                    extension of the time to file motions until 6/13/07. -- Judge endorsed: So
                    ordered. Motions due by 6/13/2007. (Signed by Judge Robert W. Sweet on
                    6/7/07)(ja) (Entered: 06/12/2007)
 06/15/2007      26 ORDER as to Thomas Ware. Pursuant to the S.D.N.Y. local rules, the Deft
                    representing himself pro-se, the Clerk of the Court shall re-designate this case
                    as non-ECF. It is so ordered. (Signed by Judge Robert W. Sweet on 6/12/07)
                    (bw) (Entered: 06/18/2007)
 06/18/2007      28 MEMORANDUM OF LAW in Support of Pretrial Motions (First Motion for
                    Discovery) by Thomas Ware. (ja) (Entered: 06/19/2007)
 06/27/2007      29 ORDER as to Thomas Ware. The motion of Deft Thomas Ware dated 6/12/07
                    will be heard on submission on 7/11/07. All motion papers shall be served in
                    accordance with Local Criminal Rule 12.1. It is so ordered. (Signed by Judge
                    Robert W. Sweet on 6/21/07)(bw) (Entered: 07/05/2007)
 07/13/2007      30 ENDORSED LETTER as to Thomas Ware addressed to Judge Sweet from
                    Nicholas S. Goldin dated 7/3/07 re: The Government respectfully requests until
                    July 10, 2007 to file and serve its responsive papers..JUDGE MEMO-
                    ENDORSEMENT...SO ORDERED. (Signed by Judge Robert W. Sweet on
                    7/10/07)(jw) (Entered: 07/16/2007)
 08/06/2007      31 ENDORSED LETTER as to Thomas Ware, addressed to Judge Sweet, from
                    Nicholas S. Goldin, AUSA, dated 7/24/07, re: request a one-month
                    adjournment of the 10/1/07 trial date to accommodate the religious observance




https://ecf.nysd.uscourts.gov/cgi-bin/DktRpt.pl?409240746186058-L_1_0-1                      2/16/2021
SDNY CM/ECF NextGen Version 1.2                                        Page 8 of 28
       Case 1:05-cr-01115-WHP Document 251-1 Filed 05/12/21 Page 9 of 29


                      of certain Gov't witnesses. -- Judge endorsed: So ordered. (Signed by Judge
                      Robert W. Sweet on 7/31/07)(ja) (Entered: 08/07/2007)
 08/10/2007      32 MEMORANDUM OPINION AND ORDER # 95023 as to Thomas Ware.
                    Defendant Thomas Ware has filed a motion seeking the following: 1)
                    Dismissal of the Indictment for lack of proper venue in the SDNY; 2)
                    Production of exculpatory material; 3) Notice of other act evidence the Gov't
                    intends to introduce at trial under Fed. R. Evid. 404(b); 4) A bill of particulars;
                    5) Disclosure of ex parte communications between Judge Leonard B. Sand and
                    the plaintiffs in the civil contract action underlying the pending criminal
                    contempt charges;... 6) Disclosure of the name and contact information of the
                    Gov't official who certified certain affidavits in the Civil Action; 7) Disclosure
                    of the criminal history and plea agreement of "Edward M. Grushko; 8)
                    Disclosure of the Indictments of "Thomas Badian" and "Andres Badian; and 9)
                    Disclosure of the identity of the AUSA who presented the Indictment to the
                    Grand Jury. For the reasons stated herein, the motion will be granted in part
                    and denied in part.... Conclusion: the Defendant's motion will be granted to the
                    following extent: the Gov't shall produce all exculpatory and impeachment
                    evidence prior to trial and all Rule 404(b) evidence no later than the deadline
                    for filing in limine motions. Defendant's motion is denied in all other respects.
                    It is so ordered. (Signed by Judge Robert W. Sweet on 8/8/07)(ja) (Entered:
                    08/13/2007)
 08/22/2007      33 RESPONSE to the pretrial motions dated 6/12/2007 by dft Thomas Ware by
                    USA as to Thomas Ware. (jar) (Entered: 08/22/2007)
 09/20/2007      34 ENDORSED LETTER as to Thomas Ware addressed to Judge Sweet from
                    Nicholas S. Goldin dated 9/18/07 re: Reschedule Trial., as to Thomas Ware;
                    Jury Trial set for 10/29/2007 at 10:00 AM before Judge Robert W.
                    Sweet..JUDGE MEMO-ENDORSEMENT...SO ORDERED. (Signed by Judge
                    Robert W. Sweet on 9/18/07)(jw) (Entered: 09/21/2007)
 10/19/2007      38 CJA 20 as to Thomas Ware: Appointment of Attorney James Roth for Thomas
                    Ware. (Signed by Judge Robert W. Sweet on 10/19/07) CJA Office Mailed the
                    Original to Attorney, and Sent Copy to File.(sac) (Entered: 10/25/2007)
 10/22/2007      35 ORDER as to Thomas Ware. The CJA atty assigned to this case Nancy Lee
                    Ennis is hereby ordered substituted and the representation of the deft in the
                    above captioned matter is assigned to James Roth (Stand by Counsel). SO
                    ORDERED. (Signed by Judge Robert W. Sweet on 10/19/07)(jw) (Entered:
                    10/23/2007)
 10/22/2007           Attorney update in case as to Thomas Ware. Attorney James Roth for Thomas
                      Ware added. Attorney Nancy Lee Ennis terminated (jw) (Entered: 10/23/2007)
 10/22/2007      36 ENDORSED LETTER as to Thomas Ware addressed to Judge Sweet from
                    Attorney Nancy Lee Ennis dated 10/16/07 re: submitted to ask that the Court
                    relieve her and replace her with an attorney who can serve as stand-by-counsel
                    for the duration of the trial. ENDORSEMENT: Motion to relieve granted.
                    Standby counsel to be appointed. (Signed by Judge Robert W. Sweet on
                    10/17/07)(bw) (Entered: 10/23/2007)




https://ecf.nysd.uscourts.gov/cgi-bin/DktRpt.pl?409240746186058-L_1_0-1                       2/16/2021
SDNY CM/ECF NextGen Version 1.2                                       Page 9 of 28
      Case 1:05-cr-01115-WHP Document 251-1 Filed 05/12/21 Page 10 of 29


 10/22/2007      37 ENDORSED LETTER as to Thomas Ware addressed to Judge Sweet from
                    AUSAs Maria E. Douvas/Nicholas S. Goldin dated 10/16/07 re: submitted to
                    request (a) the deadline for the filing of in limine motions be adjourned until
                    Wednesday, 10/31/07, (b) that the Court schedule a final pretrial conference for
                    Monday, 11/5/07, and (c) that the Court exclude time under the Speedy Trial
                    Act from 10/29/07 through 11/13/07. ENDORSEMENT: So Ordered. (Signed
                    by Judge Robert W. Sweet on 10/17/07)(bw) (Entered: 10/25/2007)
 10/31/2007      39 FILING ERROR - ELECTRONIC FILING FOR NON-ECF DOCUMENT -
                    MOTION in Limine(LETTER). Document filed by USA as to Thomas Ware.
                    (Douvas, Maria) Modified on 11/1/2007 (KA). (Entered: 10/31/2007)
 10/31/2007      40 Request To Charge by USA as to Thomas Ware. (Douvas, Maria) (Entered:
                    10/31/2007)
 10/31/2007      41 PROPOSED EXAMINATION OF JURORS by USA as to Thomas Ware.
                    (Douvas, Maria) (Entered: 10/31/2007)
 11/01/2007           ***NOTE TO ATTORNEY TO RE-FILE DOCUMENT - NON-ECF
                      DOCUMENT ERROR. Note to Attorney Maria Elena Douvas as to Thomas
                      Ware: to MANUALLY RE-FILE Document No. 39 Letter. This document is
                      not filed via ECF. (KA) (Entered: 11/01/2007)
 11/05/2007           Minute Entry for proceedings held before Judge Robert W. Sweet :Pretrial
                      Conference as to Thomas Ware held on 11/5/2007. Reporter Pam Utter;
                      AUSAs Nicholas Goldin, Maria Douvas; Defense Counsel James Roth (Stand
                      in); PTC held. Parties are present. Application by the Govt regarding motions
                      in-lime opposed by deft Mr. Thomas Ware (Pro Se) with stand by counsel
                      present. Motions decided by the Court. Deft continued to be on bail pending
                      trial scheduled for 11-13-07. (bw) (Entered: 11/09/2007)
 11/05/2007           ORAL ORDER as to Thomas Ware. Ready for Trial by 11/13/2007. (bw)
                      (Entered: 11/09/2007)
 11/13/2007      42 Defendant's Thomas Ware Certificate of Interested Parties. (bw) (Entered:
                    11/14/2007)
 11/13/2007      43 Defendant's Thomas Ware First MOTION in Limine and Brief and
                    Memorandum of Law. Document filed by Thomas Ware. (bw) (Entered:
                    11/14/2007)
 11/14/2007           Minute Entry for proceedings held before Judge Robert W. Sweet:Voir Dire
                      begun on 11/14/2007 Thomas Ware (1) on Count 1-3. (pr) (Entered:
                      12/04/2007)
 11/14/2007           Minute Entry for proceedings held before Judge Robert W. Sweet:Jury
                      Selection as to Thomas Ware held on 11/14/2007 (pr) (Entered: 12/04/2007)
 11/14/2007           Minute Entry for proceedings held before Judge Robert W. Sweet:Jury Trial as
                      to Thomas Ware held on 11/14/2007 (pr) (Entered: 12/04/2007)
 11/15/2007           Minute Entry for proceedings held before Judge Robert W. Sweet:Jury Trial as
                      to Thomas Ware held on 11/15/2007 (pr) (Entered: 12/04/2007)
 11/16/2007



https://ecf.nysd.uscourts.gov/cgi-bin/DktRpt.pl?409240746186058-L_1_0-1                     2/16/2021
SDNY CM/ECF NextGen Version 1.2                                      Page 10 of 28
      Case 1:05-cr-01115-WHP Document 251-1 Filed 05/12/21 Page 11 of 29


                      Minute Entry for proceedings held before Judge Robert W. Sweet:Jury Trial as
                      to Thomas Ware held on 11/16/2007 (pr) (Entered: 12/04/2007)
 11/19/2007      44 Request To Charge the Jury, filed by Thomas Ware. (bw) (Entered:
                    11/19/2007)
 11/19/2007           Minute Entry for proceedings held before Judge Robert W. Sweet:Jury Trial as
                      to Thomas Ware held on 11/19/2007 (pr) (Entered: 12/04/2007)
 11/20/2007           Minute Entry for proceedings held before Judge Robert W. Sweet:Jury Trial as
                      to Thomas Ware held on 11/20/2007 (pr) (Entered: 12/04/2007)
 11/21/2007           Minute Entry for proceedings held before Judge Robert W. Sweet:Jury Trial as
                      to Thomas Ware held on 11/21/2007. Trial concluded (pr) (Entered:
                      12/04/2007)
 11/21/2007           JURY VERDICT as to Thomas Ware (1) Guilty on Count 1-3.The verdict is in
                      favor of the govt. Sentence is adjourned with no date (pr) (Entered:
                      12/04/2007)
 11/27/2007           Minute Entry for proceedings held before Judge Robert W. Sweet:Hearing as
                      to Thomas Ware held on 11/27/2007. Deft is committed to the custody of the
                      USM. Bail is revoked (Court Reporter Steve Greenblum) (pr) (Entered:
                      11/28/2007)
 11/27/2007      45 MOTION for an arrest warrant to issue for Nicholas S. Goldin and Maria
                    Douvas for violation of 18 USC Secs. 241, 242. Defendant's Memorandum of
                    Law attached. Document filed by Thomas Ware. (ja) (Entered: 11/28/2007)
 11/28/2007      47 ENDORSED LETTER as to Thomas Ware addressed to Judge Sweet from deft
                    Thomas Ware dated 11/26/07 re: submitted in regards to an application to
                    continue the hearing set for Tuesday 11/27/07 until Friday 11/30/07 at 2:00
                    p.m. ENDORSEMENT: This application is denied. (Signed by Judge Robert
                    W. Sweet on 11/26/07)(bw) (Entered: 12/04/2007)
 11/29/2007      46 TRANSCRIPT of Proceedings as to Thomas Ware held on 11/5/07 before
                    Judge Judge Robert W. Sweet. (jbe) (Entered: 11/29/2007)
 12/03/2007      48 MEMO ENDORSEMENT as to Thomas Ware on 'Defendant's Motion and
                    Memorandum of Law for an Arrest Warrant to Issue for Nicholas S. Goldin
                    and Maria Douvas for Violation of 18 USC Sections 241, 242' filed by Thomas
                    Ware. ENDORSEMENT: This motion is without basis or authority and is
                    denied in its entirety. So Ordered. (Signed by Judge Robert W. Sweet on
                    11/27/07)(bw) (Entered: 12/04/2007)
 12/03/2007      49 ORDER as to Thomas Ware. Upon the application of James Roth, Esq.,
                    assigned pursuant to the Criminal Justice Act to represent Thomas Ware, the
                    dft, it is ORDERED: That James Roth is authorized to submit payment for
                    services rendered on interim vouchers in accordance with the CJA rules and
                    regulations. (Signed by Judge Robert W. Sweet on 11/27/07)(ja) (Entered:
                    12/04/2007)
 01/10/2008      50




https://ecf.nysd.uscourts.gov/cgi-bin/DktRpt.pl?409240746186058-L_1_0-1                   2/16/2021
SDNY CM/ECF NextGen Version 1.2                                      Page 11 of 28
      Case 1:05-cr-01115-WHP Document 251-1 Filed 05/12/21 Page 12 of 29


                      TRANSCRIPT of Proceedings as to Thomas Ware held on
                      11/13,14,15,26,19/07 before Judge Judge Robert W. Sweet. (es) (Entered:
                      01/10/2008)
 01/16/2008      51 TRANSCRIPT of Proceedings as to Thomas Ware held on 11/27/07 before
                    Judge Robert W. Sweet. (djc) (Entered: 01/16/2008)
 01/16/2008      52 Letter by USA as to Thomas Ware addressed to Judge Sweet from Maria E.
                    Douvas and Nicholas S. Goldin dated 11/27/07 re: The Government
                    respectfully submits this letter in response to certain issues raised by the deft in
                    his Motion and Memorandum of Law for an Arrest Warrant to Issue for
                    Nicholas S. Goldin and Maria Douvas for Violation of 18 USC 241 dated
                    November 27, 2007. For the foregoing reasons, the deft's motion should be
                    denied (jw) (Entered: 01/17/2008)
 01/18/2008      53 TRANSCRIPT of Proceedings as to Thomas Ware held on 11/20/07 before
                    Judge Robert W. Sweet. (es) (Entered: 01/18/2008)
 01/22/2008           ORAL ORDER as to Thomas Ware. Sentence is scheduled for 4/28/08 @ 4:30
                      p.m. Parties are notified. Dft is cont'd detained. ( Sentencing set for 4/28/2008
                      at 04:30 PM before Judge Robert W. Sweet.) (Signed by Judge Robert W.
                      Sweet on 1/22/08)(ja) (Entered: 01/24/2008)
 02/25/2008      54 ORDER as to Thomas Ware. It is hereby ordered that because of the
                    anticipated length of the trial in this case, CJA attorney(s) may submit interim
                    vouchers for representation of his/their client.... (Signed by Judge Robert W.
                    Sweet on 12/13/07)(ja) (Entered: 02/27/2008)
 02/26/2008      55 Sentencing Letter by Thomas Ware addressed to Judge Patterson from David
                    Patton, Atty for dft, dated 2/25/08, re: in advance of sentencing.... For all the
                    reasons, we ask the Court to impose the mandatory minimum penalty of 60
                    months. (ja) (Entered: 02/27/2008)
 03/25/2008      56 ENDORSED LETTER as to Thomas Ware addressed to Judge Sweet from
                    Thomas J. McCarthy dated 3/20/08 re: We are respectfully requesting direction
                    from the Court as to how proceed with the presentence investigation at this
                    time. We respectfully request that it be so indicated
                    below....ENDORSEMENT...Proceed with the investigation without
                    interviewing the defendant. SO ORDERED. (Signed by Judge Robert W.
                    Sweet on 3/24/08)(jw) (Entered: 03/25/2008)
 05/15/2008           MEMORANDUM TO THE DOCKET CLERK: as to Thomas Ware. Sentence
                      adjourned from 4/28/08 to 9/16/08 at 4:30 p.m. Parties are notified. Deft
                      continued detained. (Sweet, J.) (bw) (Entered: 05/22/2008)
 05/15/2008           Set/Reset Hearings as to Thomas Ware: Sentencing set for 9/16/2008 at 04:30
                      PM before Judge Robert W. Sweet. (bw) (Entered: 05/22/2008)
 09/15/2008      57 ORDER as to Thomas Ware. By letter dated 9/12/08, the Govrenment
                    requested an adjournment of the 9/16/08 sentencing date in this case in order to
                    allow time for the Defendant, who is incarcerated and represents himself pro
                    se, to receive, review and file any response to the Government's forthcoming
                    sentencing submission. The adjournment is granted. Defendant will be allowed




https://ecf.nysd.uscourts.gov/cgi-bin/DktRpt.pl?409240746186058-L_1_0-1                        2/16/2021
SDNY CM/ECF NextGen Version 1.2                                      Page 12 of 28
      Case 1:05-cr-01115-WHP Document 251-1 Filed 05/12/21 Page 13 of 29


                      thirty days from the date of his receipt of that submission to file his response
                      with the Court. (Signed by Judge Robert W. Sweet on 9/15/08)(bw) (Entered:
                      09/15/2008)
 09/30/2008      58 MOTION for Recusal of Judge Robert W. Sweet, pursuant to 28 USC Sec. 455
                    (a) and 28 USC Sec. 144, and For a U.S. Magistrate Judge to Issue Federal
                    Arrest Warrants Where Probable Cause Existed for Violations of 18 USC Sec.
                    241, 242, 18 USC Sec. 371, 18 USC Sec. 201. Defendant's Affidavit in Support
                    Attached. Document filed by Thomas Ware. (ja) (Entered: 10/03/2008)
 10/07/2008      60 MOTION to Vacate and Set-Aside for Ineffective Assistance of Counsel and a
                    Finding of Probable Cause for the Issuance of Federal Arrest Warrants.
                    Document filed by Thomas Ware. Defendant's Memorandum in Support
                    attached. (ja) (Entered: 10/09/2008)
 10/08/2008      59 MEMO ENDORSEMENT as to Thomas Ware re: 58 MOTION for Recusal,
                    filed by Thomas Ware. -- Judge endorsed: This motion is denied, no basis for
                    recusal having been established. So ordered. (Signed by Judge Robert W.
                    Sweet on 10/7/08)(ja) (Entered: 10/08/2008)
 10/15/2008      61 MOTION for Disclosure of Pre-sentencing Report pursuant to Federal Rule of
                    Criminal Procedure 32(e)(1),(2), and Referral of Judge Robert W. Sweet to the
                    Judicial Council of the Second Circuit of Judicial Misconduct. Document filed
                    by Thomas Ware. (bw) (Entered: 10/17/2008)
 10/15/2008           MEMORANDUM TO THE DOCKET CLERK as to Thomas Ware: Sentence
                      is scheduled for 12/9/08 at 4:30 p.m. (Tuesday). Parties are notified. Deft
                      continued detained. (Sweet, J.) (bw) (Entered: 10/17/2008)
 10/15/2008           Set/Reset Deadlines/Hearings as to Thomas Ware: Sentencing set for
                      12/9/2008 at 04:30 PM before Judge Robert W. Sweet. (bw) (Entered:
                      10/17/2008)
 10/21/2008      62 Defendant Ware's Supplemental Exhibit to His Motion for Ineffective
                    Assistance of Counsel. Document filed by Thomas Ware, dated 10/15/08. (bw)
                    (Entered: 10/28/2008)
 11/06/2008      63 MOTION for Complete Disclosure of of all Information used to Calculate Loss
                    in Paragraph Thirty Two (32) of the Improperly Disclosed PSR; and Ware's
                    Initial Objections to the PSR in violation of Rule 32(e)(1); and Ware's Request
                    for a Fatico Hearing. Document filed by Thomas Ware. (bw) (Entered:
                    11/10/2008)
 11/13/2008      64 ORDER as to Thomas Ware. Defendant Ware's motion filed 11/6/08, will be
                    heard on submission on Wednesday, 12/10/08. All motion papers shall be
                    served in accordance with Local Criminal Rule 12.1. (Signed by Judge Robert
                    W. Sweet on 11/12/08)(bw) (Entered: 11/13/2008)
 11/17/2008      65 MOTION to Dismiss the Indictment; Second Objections to PSR of August 28,
                    2008; Second Request for Fatico Hearing; Request for Production of
                    Documents. Document filed by Thomas Ware, dated 11/12/08. (bw) (Entered:
                    11/19/2008)
 11/24/2008      67



https://ecf.nysd.uscourts.gov/cgi-bin/DktRpt.pl?409240746186058-L_1_0-1                        2/16/2021
SDNY CM/ECF NextGen Version 1.2                                      Page 13 of 28
      Case 1:05-cr-01115-WHP Document 251-1 Filed 05/12/21 Page 14 of 29


                      MOTION to Dismiss the Indictment for Lack of Subject Matter Jurisdiction.
                      Document filed by Thomas Ware, dated 11/18/08. (bw) (Entered: 12/01/2008)
 11/24/2008      68 MOTION to Dismiss Indictment for Double Jeopardy Reasons, and to Order a
                    U.S. Magistrate Judge to Issue Federal Arrest Warrants for Probable Cause for
                    18 USC Section 241, 242, 18 USC Section 371, 18 USC Section 201 et al.
                    Document filed by Thomas Ware, dated 9/23/08. (bw) (Entered: 12/01/2008)
 11/24/2008      69 Supplemental Exhibit to Ware's Motion to Recuse Robert W. Sweet; and
                    Motion to Dismiss Indictment for Double Jeopardy. Document filed by
                    Thomas Ware, dated 11/19/08. (bw) (Entered: 12/01/2008)
 11/26/2008      66 ORDER as to Thomas Ware. Defendant Ware's four pending motions,
                    including his motion filed November 17, 2008, will be heard at the sentencing
                    scheduled for Tuesday, December 9, 2008. All motion papers shall be served in
                    accordance with Local Criminal Rule 12.1. (Signed by Judge Robert W. Sweet
                    on 11/25/08)(mme)k (Entered: 11/26/2008)
 12/09/2008      70 AMENDED SENTENCING OPINION #96843, as to Thomas Ware: On
                    11/21/07, Thomas Ware aka Ulysses Thomas Ware was convicted by a jury of
                    three counts of criminal contempt, in violation of 18 USC Sec. 401(3). For the
                    reasons set forth herein, Ware will be sentenced to 97 months' imprisonment,
                    37 of which are to be served concurrently with the sentence Ware is currently
                    serving, and 3 years' supervised release. Ware also will be required to pay a
                    special assessment of $300.00.... The terms of this sentence are subject to
                    modification at the sentencing hearing scheduled for 12/9/08. It is so ordered.
                    (ja) Modified on 12/11/2008 (mro). (Entered: 12/09/2008)
 12/09/2008           ORAL ORDER (Sentence/Motion) as to Thomas Ware. Dft Thomas Ware (pro
                      se) present. James Roth (Shadow Counsel) present. AUSAs Maria Douvas and
                      Nicholas Goldin present. Crt Rptr Chris Sellin present. ( Sentencing adjourned
                      to 1/22/2009 at 03:30 PM before Judge Robert W. Sweet.). Dft cont'd detained.
                      Mr. Roth is relieved and new Shadow counsel will be appointed today. (Signed
                      by Judge Robert W. Sweet on 12/9/08)(ja) (Entered: 12/12/2008)
 12/10/2008      82 CJA 20 as to Thomas Ware: Appointment of Attorney Lisa Scolari for Thomas
                    Ware. (Signed by Judge Robert W. Sweet on 1/14/09) CJA Office has mailed
                    the original and sent a copy to the file.(sac) (Entered: 01/15/2009)
 12/11/2008      71 ORDER: As to Thomas Ware. The C.J.A. attorney assigned to this case James
                    Roth is hereby ordered substituted and representation of the defendant in the
                    above captioned matter is assigned to Lisa Scolari. Added attorney Lisa Scolari
                    for Thomas Ware. Attorney James Michael Roth terminated in case as to
                    Thomas Ware. (Signed by Judge Robert W. Sweet on 12/10/2008)(D'Avanzo,
                    Daniel) (Entered: 12/11/2008)
 12/12/2008      73 MOTION for an Order for the Immediate Return of His Case File; and for a
                    Fine of $500.00 Per Day Imposed on Edward T.M. Garland, Esq. Until Said
                    Case File is Returned to Ware. Document filed by Thomas Ware, dated
                    12/5/08. (bw) (Entered: 12/24/2008)
 12/17/2008      72 THIRD OBJECTIONS TO PRESENTENCE INVESTIGATION REPORT
                    dated 8/28/08; Objections to the Government's Sentencing Memorandum dated



https://ecf.nysd.uscourts.gov/cgi-bin/DktRpt.pl?409240746186058-L_1_0-1                    2/16/2021
SDNY CM/ECF NextGen Version 1.2                                      Page 14 of 28
      Case 1:05-cr-01115-WHP Document 251-1 Filed 05/12/21 Page 15 of 29


                      9/15/08; Second Request for Documents Used to Validate Information in PSR
                      dated 8/28/08 and Government's Sentencing Memorandum dated 9/15/08, by
                      Thomas Ware. (ja) (Entered: 12/22/2008)
 12/23/2008      74 Ware's Initial Objections to the Sentencing Opinion dated 12/9/08, and
                    Demand for a Fatico Hearing and Motion to Dismiss the Indictment, as to
                    Thomas Ware. (ja) (Entered: 01/05/2009)
 01/07/2009      75 Ware's Exhibits to Objections to PSR Dated August 28, 2008 and Sentencing
                    Opinion Dated December 9, 2008. Document filed by Thomas Ware, dated
                    12/31/08. (bw) (Entered: 01/09/2009)
 01/07/2009      76 Ware's Exhibits of Collusion, Fraud, Prejury, Conspiracy and Malicious
                    Prosecution; Evidence of the Perjury of AUSA Alexander H. Southwell and
                    AUSA Steven D. Feldman at January 2007 Hearing in 05-CR-1115(WHP);
                    Evidence of Violation of F.R.Crim.Proc. 6 by AUSA Alexander H. Southwell
                    and Jeffrey B. Norris, Esq. of the Securities and Exchange Commission.
                    Document filed by Thomas Ware, dated 1/2/09. (bw) (Entered: 01/09/2009)
 01/07/2009      77 Ware's Exhibit of Proof of Judge Leonard B. Sand and Stonestreet, L.P
                    Collusion and Conspiracy to Commit Securities Fraud, Perjury and Obstruction
                    of Justice; and Exhibit to Ware's Objection to PSR Dated August 28, 2008, and
                    Sentencing Opinion Dated December 9, 2008. Document filed by Thomas
                    Ware. (bw) (Entered: 01/09/2009)
 01/07/2009      78 Ware's Certificate of Service of Objections to PSR Dated August 28, 2008.
                    Document filed by Thomas Ware, dated 12/31/08. (bw) (Entered: 01/09/2009)
 01/09/2009      79 TRANSCRIPT of Proceedings as to Thomas Ware held on 12/9/08 before
                    Judge Robert W. Sweet. (ama) (Entered: 01/13/2009)
 01/13/2009      81 Ware's Fourth Objections to the PSR dated August 28, 2008; Second
                    Objections to the Sentencing Opinion dated December 9, 2008; Objections to
                    the Government's Sentencing Memorandum dated September 15, 2008,
                    ("Memo-1") and Objections to the Government's Submission dated November
                    26, 2008, ("Memo-2"). Document filed by Thomas Ware, dated 1/4/09. (bw)
                    (Entered: 01/15/2009)
 01/13/2009      83 Ware's Exhibits to Post Trial Motions, Objections to PSRs, Sentencing
                    Opinions and Government Sentencing Submissions Establishing Judge Sand,
                    Kenneth A. Zitter, Esq., Thomas Badian, Avi Rabinowitz, Edward Grushko,
                    Esq., Barbara Mittman and Alexander H. Southwell's Conspiracy to Commit
                    Securities Fraud, Securities Fraud, Kidnapping, Perjury, Obstruction of Justice,
                    Bribery and Violations of the Code of the Judicial Conduct, as to Thomas
                    Ware. (ja) (Entered: 01/15/2009)
 01/14/2009      80 OPINION #96966: On November 21, 2007, Thomas Ware, a/k/a Ulysses
                    Thomas Ware ("Ware" or "Defendant") was convicted by a jury of three counts
                    of criminal contempt, in violation of 18 U.S.C. § 401(3). Ware has since made
                    a long series of convoluted and frivolous motions, some of which have already
                    been dismissed. The remaining motions are disposed of here. In summary,
                    Ware's motions corresponding to Docket Nos. 60, 61, 63, 65, 67, 66, and 72-74
                    are denied. It is so ordered. Denying 60 Motion re: 72 Objection to Presentence



https://ecf.nysd.uscourts.gov/cgi-bin/DktRpt.pl?409240746186058-L_1_0-1                    2/16/2021
SDNY CM/ECF NextGen Version 1.2                                      Page 15 of 28
      Case 1:05-cr-01115-WHP Document 251-1 Filed 05/12/21 Page 16 of 29


                      Investigation Report, 74 Remark as to Thomas Ware (1); denying 61 Motion
                      for Disclosure as to Thomas Ware (1); denying 63 Motion for Disclosure as to
                      Thomas Ware (1); denying 65 Motion to Dismiss as to Thomas Ware (1);
                      denying 67 Motion to Dismiss for Lack of Jurisdiction as to Thomas Ware (1);
                      denying 68 Motion to Dismiss as to Thomas Ware (1); denying 73 Motion re:
                      72 Objection to Presentence Investigation Report, 74 Remark as to Thomas
                      Ware (1) (Signed by Judge Robert W. Sweet on 1/14/2009) (D'Avanzo, Daniel)
                      Modified on 1/20/2009 (mro). (Entered: 01/14/2009)
 01/21/2009      84 Ware's Letter of December 18, 2008 and January 5, 2009 to Lisa Scolari, Esq.,
                    Assigned Standby-Counsel. Document filed by Thomas Ware, dated 1/15/09.
                    (bw) (Entered: 01/23/2009)
 01/21/2009      85 Ware's Exhibit of June 2, 2003 Transcript of Telephonic Conference between
                    Kenneth Zitter, Esq., Judge Leonard B. Sand and Ware. Evidence of Civil
                    Plaintiffs Loss Amount; Evidence of Ponzi Scam. Document filed by Thomas
                    Ware, dated 1/15/09. (bw) (Entered: 01/23/2009)
 01/21/2009      86 Ware's Exhibit of July 2, 2003 Order in 02-Cv-2219(LBS) and Transcript of
                    Telephonic Hearing of July 2, 2003. Document filed by Thomas Ware, dated
                    1/15/09. (bw) (Entered: 01/23/2009)
 01/21/2009      87 Ware's Exhibit of Subpoenas to Judge William H. Pauley, III and Judge
                    Leonard B. Sand. Document filed by Thomas Ware, dated 1/15/09. (bw)
                    (Entered: 01/23/2009)
 01/21/2009      88 SENTENCING MEMORANDUM by Thomas Ware. (bw) (Entered:
                    01/23/2009)
 01/21/2009      91 Ware's Exhibit Letter of January 16, 2009 Regarding Docket Report of
                    1/10/2009. Document filed by Thomas Ware, dated 1/16/09. (bw) (Entered:
                    02/06/2009)
 01/21/2009      92 Ware's Exhibit of Evidence of the Misconduct of Jeffrey B. Norris, Esq. and
                    the Securities and Exchange Commission's Fort Worth, TX Office. Document
                    filed by Thomas Ware, dated 1/16/09. (bw) (Entered: 02/06/2009)
 01/27/2009      89 OPINION #97014 as to Thomas Ware. On January 13, 2009, Defendant
                    Thomas Ware (thea "Defendant" or a "Ware") made yet another submission,
                    entitled a Ware's Fourth Objections to the PSR dated August 28, 2008; Second
                    Objections to the Sentencing Opinion Dated December 9, 2008; Objections to
                    the Government's [sic] SentencingMemorandum dated September 15, 2008,
                    ('Memo-1') and Objections to the Government's Submission dated November
                    26, 2008 ('Memo 2')" in advance of his sentencing in this case, scheduled for
                    January 27, 2009.... Judge Zloch's analysis is compelling, and the sentencing
                    opinion's classification of criminal contempt as a Class A felony will therefore
                    stand. It is so ordered. (Signed by Judge Robert W. Sweet on 1/26/09)(ja)
                    Modified on 1/30/2009 (mro). (Entered: 01/27/2009)
 01/27/2009           Minute Entry for proceedings held before Judge Robert W. Sweet:Sentencing
                      held on 1/27/2009 for Thomas Ware (1) Count 1-3. (D'Avanzo, Daniel)
                      (Entered: 02/02/2009)




https://ecf.nysd.uscourts.gov/cgi-bin/DktRpt.pl?409240746186058-L_1_0-1                     2/16/2021
SDNY CM/ECF NextGen Version 1.2                                      Page 16 of 28
      Case 1:05-cr-01115-WHP Document 251-1 Filed 05/12/21 Page 17 of 29


 01/27/2009      99 Defendant's Ware's Exhibit of Letter to Judge William H. Pauley, III regarding
                    the Perjury and Obstruction of Justice of Former AUSA Alexander H.
                    Southwell and SEC Enforcement Attorney Jeffrey B. Norris, Esq; Request for
                    the Criminal Prosecution of Southwell and Norris and the referral of Judge
                    Pauley to the Judicial Committee for Judicial Misconduct. as to Thomas Ware.
                    (jw) (Entered: 02/26/2009)
 01/27/2009     101 Defendant Ware's Exhibit of Subpoenas to AUSA Nicholas Goldin and Judge
                    Robert W. Sweet for the production of email communications of the U.S.
                    Attorney's Office and Jeffrey B. Norris and Alexander H. Southwell.
                    Document filed by Thomas Ware, dated 1/23/09. [*** Received for docketing
                    on 3/5/09 ***] (bw) (Entered: 03/05/2009)
 02/02/2009      90 JUDGMENT: As to Thomas Ware (1), Count(s) 1-3, Imprisonment: 97 months
                    60 months of which are to be served consecutive to his current sentence.
                    Supervised Release: 3 Years. The defendant is remanded to the custody of the
                    United States Marshal. The defendant shall not possess a firearm, ammunition,
                    destructive device, or any other dangerous weapon. The defendant shall
                    cooperate in the collection of DNA as directed by the probation officer. The
                    defendant is to pay an assessment fee of $300.00 as a lump sum payment due
                    immediately. The defendant is to pay a fine of $12,500.00 according to the
                    terms of for criminal monetary penalties schedule on page 6 of this document.
                    (Signed by Judge Robert W. Sweet on 1/27/2009)(D'Avanzo, Daniel) (Entered:
                    02/02/2009)
 02/02/2009           Judgment entered in money judgment book as #09,0219 as to Thomas Ware in
                      the amount of $ 12,800.00, re: 90 Judgment. (dt) (Entered: 02/09/2009)
 02/03/2009      93 Ware's Schematic and Exhibit of Stock Fraud Ponzi Scam Involving Alexander
                    H. Southwell, Judge Leonard B. Sand, Thomas Badian (Fugitive), Edward
                    Grushko, Esq. (Convicted Felon), Ari Rabinowitz, Barbara Mittman, Esq., and
                    Kenneth A. Zitter, Esq. Document filed by Thomas Ware, dated 1/30/09. (bw)
                    (Entered: 02/06/2009)
 02/03/2009      94 Letter by Thomas Ware, addressed to Judge Pauley, from Ulysses Thomas
                    Ware, Pro Se, dated 1/29/09, re: the Subpoena of 12/31/08 and the production
                    of requested documents. (ja) (Entered: 02/06/2009)
 02/03/2009      95 AFFIRMATION of Thomas Ware regarding the Conduct of Lisa Scolari, Esq.
                    on 1/27/09 at the U.S. District Court Sentencing Hearing. (ja) (Entered:
                    02/06/2009)
 02/10/2009     100 NOTICE OF APPEAL by Thomas Ware from 90 Judgment. Copies mailed to
                    attorney(s) of record: A.U.S.A. and Court Reporter. (tp) (Entered: 02/28/2009)
 02/10/2009           Appeal Remark as to Thomas Ware re: 100 Notice of Appeal - Final Judgment.
                      ATTORNEY CJA. (tp) (Entered: 02/28/2009)
 02/12/2009      96 ENDORSED LETTER as to Thomas Ware addressed to Judge Sweet from
                    defendant Ulysses Thomas Ware, pro se, dated 2/5/09 re: Enclosed is a copy of
                    Ware's Notice of Appeal dated February 5, 2009. I request that you enter a
                    written order pursuant to Fed. Rule of Appellate Procedure 4(b)(4) extending
                    Ware's period to timely this notice of appeal until 30 days after the 10 day



https://ecf.nysd.uscourts.gov/cgi-bin/DktRpt.pl?409240746186058-L_1_0-1                   2/16/2021
SDNY CM/ECF NextGen Version 1.2                                      Page 17 of 28
      Case 1:05-cr-01115-WHP Document 251-1 Filed 05/12/21 Page 18 of 29


                      period in Rule 4(b). ENDORSEMENT: Having directed that the notice be
                      filed, this motion is moot. So Ordered. (Signed by Judge Robert W. Sweet on
                      2/11/09)(bw) (Entered: 02/13/2009)
 02/24/2009      97 TRANSCRIPT of Sentence Proceedings as to Thomas Ware held on January
                    27, 2009 before Judge Robert W. Sweet. (mro) (Entered: 02/24/2009)
 02/24/2009      98 TRANSCRIPT of Proceedings as to Thomas Ware held on 1/27/09 before
                    Judge Robert W. Sweet. (cd) (Entered: 02/25/2009)
 02/28/2009           Transmission of Notice of Appeal and Certified Copy of Docket Sheet as to
                      Thomas Ware to US Court of Appeals re: 100 Notice of Appeal - Final
                      Judgment. (tp) (Entered: 02/28/2009)
 04/16/2009           USCA Appeal Fees received $ 405.00, receipt number E 683923 as to Thomas
                      Ware on 4/13/09 at 11:03:40 AM re: 100 Notice of Appeal - Final Judgment
                      filed by Thomas Ware. (tp) (Entered: 05/07/2009)
 05/14/2009     102 Appeal Record Sent to USCA (Index)[3 VOL]. Notice that the Original index
                    to the record on Appeal as to Thomas Ware re: 100 Notice of Appeal - Final
                    Judgment USCA Case Number 09-0851, 3 Copies of the index, Certified Clerk
                    Certificate and Certified Docket Sheet were transmitted to the U.S. Court of
                    Appeals. (tp) (nd). (Entered: 05/14/2009)
 07/21/2009           Appeal Record Sent to USCA (File)[3 VOL]. Indexed record on Appeal as to
                      Thomas Ware re: 100 Notice of Appeal - Final Judgment USCA Case Number
                      09-0851, were transmitted to the U.S. Court of Appeals. (tp) (Entered:
                      07/21/2009)
 09/15/2009     103 ORDER as to Thomas Ware. Defendant's letter of July 9, 2009 will be heard
                    on submission, without oral argument, on Wednesday, October 14, 2009. It is
                    so ordered. (Signed by Judge Robert W. Sweet on 9/10/09)(jw) (Entered:
                    09/15/2009)
 11/20/2009     104 OPINION #98269 as to Ulysses Thomas Ware, a/k/a Thomas Ware. By letter
                    of July 9, 2009, defendant Ulysses Thomas Ware ("Ware" or the "Defendant")
                    sought a reference under Rule 42, Fed. R. Crim. P., of Assistant United States
                    Attorneys Nicholas S. Goldin ("AUSA Goldin") and Maria E. Douvas ("AUSA
                    Douvas") to the United States Attorney for prosecution for criminal contempt
                    of the August 10, 2007 pretrial order (the "August 10 Order"). Upon the
                    findings and conclusions set forth below, the application of Ware is denied....
                    [see Opinion]... The application for a referral for criminal contempt
                    prosecution is denied. It is so ordered. (Signed by Judge Robert W. Sweet on
                    11/20/09)(bw) Modified on 11/24/2009 (eef). (Entered: 11/20/2009)
 02/22/2010           MOTION to Dismiss the Indictment or MOTION to conduct a Kastigar,
                      Curcio, and Kordel Hearing; and pursuant to 18 USC Sec. 3143(b) immediate
                      bail on his personal recognizance on or before March 1, 2010. Document filed
                      by Ulysses Thomas Ware. Filed as document #130 in 05-cr-1115 (WHP). (ja)
                      (Entered: 02/24/2010)
 02/25/2010     105 Defendant/Appellant Ulysses Thomas Ware's Exhibit of Criminal Fraud on the
                    Court of District Clerk L. Michael McMahon, District Judges: Leonard B.




https://ecf.nysd.uscourts.gov/cgi-bin/DktRpt.pl?409240746186058-L_1_0-1                   2/16/2021
SDNY CM/ECF NextGen Version 1.2                                      Page 18 of 28
      Case 1:05-cr-01115-WHP Document 251-1 Filed 05/12/21 Page 19 of 29


                      Sand; William H. Pauley, III, Robert W. Sweet, and Kent J. Dawson (D. NV);
                      and Circuit Judges: Peter W. Hall, Robert Sack; Amalya Kearse; Reena Raggi;
                      Rosemary Pooler; Barrington Parker; and Dennis Jacobs; and former U.S.
                      Attorney Michael J. Garcia, Esq., all officers of the court as to Thomas Ware.
                      (ja) (Entered: 03/01/2010)
 05/10/2010     106 Letter addressed to J.Michael McMahon from Ulysses Thomas Ware dated
                    4/22/2010. This letter is in regard to 05-cr-1115 (WHP)and the current status of
                    the numerous pleadings pending before the court. District Judge Pauley was
                    named a respondent in a rule 60(d)(3) Fraud on the court pleading regarding
                    1115 (WHP) and thus he was disqualified to adjudicate the pending motions
                    and as a matter of law (28 U.S.C. sections 144, 455 (a), (b)(1) to recuse himself
                    from any further actions in 1115(WHP) (dnd) (Entered: 05/13/2010)
 11/24/2010     107 MOTION for New Trial. Document entitled "Memorandum of Law in Support
                    of Rule 33 Motion for a New Trial for Newly Discovered Evidence, and Rule
                    12(b)(3) Motion to Dismiss the Indictment". Document filed by Thomas Ware.
                    (bw) (Entered: 11/29/2010)
 12/03/2010     108 ORDER as to Thomas Ware. Defendant's motion for a new trial and to dismiss
                    the indictment, dated November 24, 2010, will be heard on submission,
                    without oral argument, on January 12, 2011. It is so ordered. (Signed by Judge
                    Robert W. Sweet on 12/3/2010)(ja) (Entered: 12/03/2010)
 01/14/2011     109 MANDATE of USCA (certified copy) as to Thomas Ware re: 100 Notice of
                    Appeal - Final Judgment, USCA Case Number 09-0851-cr. It is hereby
                    ORDERED, ADJUDGED, and DECREED that the judgment of the District
                    Court is AFFIRMED. Catherine O'Hagan Wolfe, Clerk USCA for the Second
                    Circuit, Clerk USCA. Issued As Mandate: 01/14/2011. (nd) (Entered:
                    01/18/2011)
 01/14/2011     113 Defendant Ware's AFFIRMATION and Memorandum of Law of Fraud on the
                    Court, Grand Jury Fraud, Prosecutorial Misconduct, and Prosecutorial
                    Corruption and Committed by David Kelly, Michael J. Garcia, Nicholas S.
                    Goldin, and Maria E. Douvas (jw) (Entered: 01/31/2011)
 01/18/2011           Transmission of USCA Mandate/Order to the District Judge re: 109 USCA
                      Mandate - Final Judgment Appeal,. (nd) (Entered: 01/18/2011)
 01/19/2011     110 OPINION: #99880 As to Thomas Ware re: 107 MOTION for New Trial, filed
                    by Thomas Ware. On November 24, 2010, defendant Ulysses Thomas Ware
                    ("Ware" or Defendant") submitted a Rule 33 Motion a New Trial for Newly
                    Discovered Evidence, and Rule 12(b) (3) Motion to Dismiss the Indictment.
                    Defendant's motion is based on grounds identical to those raised by Defendant
                    on appeal, which have been rejected by the Second Circuit. Accordingly,
                    Defendant's motion is denied. It is so ordered. (Signed by Judge Robert W.
                    Sweet on 1/19/2011)(dnd) Modified on 1/24/2011 (ajc). (Entered: 01/19/2011)
 01/24/2011     111 MOTION for a Kastigar and Curcio Hearing and Affirmation Dated February
                    13, 2010 in Support Thereof Including a Memorandum of Law; and a 28
                    U.S.C. Section 455(b)(5)(iv) Disqualification of District Judge Sweet as a




https://ecf.nysd.uscourts.gov/cgi-bin/DktRpt.pl?409240746186058-L_1_0-1                     2/16/2021
SDNY CM/ECF NextGen Version 1.2                                      Page 19 of 28
      Case 1:05-cr-01115-WHP Document 251-1 Filed 05/12/21 Page 20 of 29


                      Material Witness in this Matter. Document filed by Thomas Ware, dated
                      December 10, 2010. (bw) (Entered: 01/26/2011)
 01/28/2011     112 REPLY TO RESPONSE to Motion by Thomas Ware re 107 MOTION for
                    New Trial.. (dnd) (Entered: 01/28/2011)
 02/01/2011     114 OPINION #99907 as to Thomas Ware re: MOTION to Dismiss filed by
                    Thomas Ware. In a January 19, 2011 Opinion, this Court denied defendant
                    Ulysses Thomas Ware's ("Ware" or "Defendant") "Rule 33 Motion for a New
                    Trial for Newly Discovered Evidence, and Rule 12(b) (3) Motion to Dismiss
                    the Indictment." On January 25, 2011, Ware submitted a Reply in support of
                    his motion. Having reviewed the substance of Ware's Reply, it is determined
                    that the January 19, 2011 Opinion remains unchanged. Ware's motion is
                    denied. It is so ordered. (Signed by Judge Robert W. Sweet on 2/1/11)(jw)
                    Modified on 2/4/2011 (ajc). (Entered: 02/01/2011)
 02/02/2011     115 NOTICE OF ATTORNEY APPEARANCE Alexander Joshua Wilson
                    appearing for USA. (Wilson, Alexander) (Entered: 02/02/2011)
 02/08/2011     117 MEMORANDUM OF LAW in Support of Rule 33 Motion for a New Trial for
                    Newly Discovered Evidence, and Rule 12(b)(3) Motion to Dismiss the
                    Indictment, and 28 U.S.C. Sections 455(a), (b)(1, 4) disqualification, and Rule
                    60(d)(3) and Fifth Amendment Fraud on the Court Motions. Document filed by
                    Thomas Ware. [*** Originally received by Pro Se Office on 11/24/2010;
                    Accepted for filing by Judge Sweet on 2/8/2011. ***] (bw) (Entered:
                    03/03/2011)
 02/11/2011     116 ORDER: As to Thomas Ware. Defendant's motion for reconsideration of the
                    Court's January 19, 2011 Order, dated January 28, 2011, will be heard on
                    submission, without oral argument, on March 16, 2011. All motion papers shall
                    be served in accordance with Local Criminal Rule 12.1. It is so ordered.
                    (Signed by Judge Robert W. Sweet on 2/10/2011)(dnd) (Entered: 02/14/2011)
 02/22/2011           Appeal Record Returned [3 VOL]. Indexed record on Appeal Files as to
                      Thomas Ware re: Appeal Record Sent to USCA - File, 109 USCA Mandate -
                      Final Judgment Appeal, Transmission of USCA Mandate/Order to District
                      Judge USCA Case Number 09-0851, returned from the U.S. Court of Appeals.
                      (tp) (Entered: 02/22/2011)
 02/24/2011           ***DELETED DOCUMENT. Deleted document numbers: 117, 118, as to
                      Thomas Ware. The document was incorrectly filed in this case. (bw) (Entered:
                      02/24/2011)
 03/18/2011     118 OPINION:#100076 as to Thomas Ware. Defendant Ulysses Thomas Ware
                    ("Ware" or "Defendant") has moved for reconsideration of this Court's January
                    19, 2011 Order denying Ware's Rule 33 motion for a New Trial and Rule 12(b)
                    (3) motion to dismiss the indictment. All grounds raised by Ware in his motion
                    for reconsideration have been foreclosed by the Second Circuit's decision
                    denying his appeal of his conviction. See United States v. Ware, No. 09-0851-
                    cr, 2010 WL 4359186 (2d Cir. Nov. 4, 2010). Ware has not set forth
                    controlling decisions or factual matters that the Court overlooked in deciding
                    Ware's motion for a new trial or to dismiss the indictment. Accordingly, his




https://ecf.nysd.uscourts.gov/cgi-bin/DktRpt.pl?409240746186058-L_1_0-1                   2/16/2021
SDNY CM/ECF NextGen Version 1.2                                      Page 20 of 28
      Case 1:05-cr-01115-WHP Document 251-1 Filed 05/12/21 Page 21 of 29


                      motion is denied. In a related criminal matter, United States v. Ware, No. 05
                      Cr. 1115 (S.D.N.Y.), Ware "launched" a barrage of meritless post-judgment
                      applications and motions," which the Honorable William H. Pauley III found to
                      be "uniformly and completely without merit." Judge Pauley cautioned Ware, as
                      a former attorney, "to refrain from burdening this Court with incessant and
                      patently frivolous applications." Similarly, in this ligitation, Ware has burdened
                      this Court with a barrage of applications, requests, letters, and motions. Having
                      reviewed all of them, it is determined that they are meritless and frivolous.
                      Accordingly, Ware's applications and motions, among other things, for
                      dismissal of the Indictment and/or vacatur of his conviction, to hold Kastigar,
                      Curcio, and/or Kordel hearings, alleging that the government attorneys have
                      committed fraud on the Court, and seeking recusal of this Court are all denied
                      with prejudice. It is so ordered. (Signed by Judge Robert W. Sweet on
                      3/17/2011)(bw) Modified on 3/23/2011 (jab). (Entered: 03/18/2011)
 03/30/2011     119 ENDORSED LETTER as to Thomas Ware addressed to Judge Robert W.
                    Sweet from Ulysses Thomas Ware dated 3/22/11 re: This letter is for you to
                    file and docket the enclosed pleading and exhibits with the court and enter the
                    requested relief once the government defaults and does not file a timely
                    response in writing with the court....ENDORSEMENT...This action have been
                    terminated in the absence of any findings proceedings. These documents will
                    be docketed and no further action will be called. SO ORDERED. (Signed by
                    Judge Robert W. Sweet on 3/30/11)(jw) (Entered: 03/30/2011)
 04/01/2011     120 MEMO ENDORSEMENT as to Thomas Ware on a motion filed by Thomas
                    Ware re: Defendant moves the court for an order vacating the March 18, 2011
                    order (Appx. #1), and Ware's fraudulent conviction and sentence and dismissal
                    of the indictment in 1224. ENDORSED: This is a action having been closed,
                    there is no jurisdiction to entertain this application, which is therefore denied.
                    (Signed by Judge Robert W. Sweet on 4/1/2011)(ab) (Entered: 04/01/2011)
 04/04/2011     121 MOTION pursuant to Fed. R. App. Proc. 4(b)(4) for an Extension of Time to
                    file his notice of appeal to the District Court's Opinion dated 3/18/2011
                    (Exhibit #1) for good cause shown until 4/9/2011, or thereafter. Document
                    filed by Thomas Ware. (ja) (Entered: 04/05/2011)
 04/05/2011     122 MEMO ENDORSEMENT as to Thomas Ware on "Letter" submitted by
                    defendant Thomas Ware dated March 29, 2011 re: Defendant Ware's motion
                    pursuant to Fed. R. App. Proc. 4(b)(4) for an extension of time to file his notice
                    of appeal to the District Court's Opinion dated March 18, 2011 (Exhibit #1) for
                    good cause shown until April 19, 2011, or thereafter. Ware hereby request that
                    the Court enter an order striking the Opinion from the record until such time as
                    the Court enters an order or "Opinion" containing a competing factual basis
                    and conclusions of law on each of Ware's motions submitted to the Court for
                    adjudication. ENDORSEMENT: No basis having been established for the
                    relief requested, this application is denied. So Ordered. (Signed by Judge
                    Robert W. Sweet on 4/5/2011)(bw) (Entered: 04/05/2011)
 04/05/2011     123 REPLY TO RESPONSE to Motion by Thomas Ware re 107 MOTION for
                    New Trial. Defendant files his reply to the government's response and shows
                    the court the following... (dnd) (Entered: 04/06/2011)




https://ecf.nysd.uscourts.gov/cgi-bin/DktRpt.pl?409240746186058-L_1_0-1                        2/16/2021
SDNY CM/ECF NextGen Version 1.2                                      Page 21 of 28
      Case 1:05-cr-01115-WHP Document 251-1 Filed 05/12/21 Page 22 of 29


 04/14/2011     124 NOTICE OF APPEAL by Thomas Ware from 118 Memorandum & Opinion.
                    Filing fee $ 455.00, receipt number 465401005245. (tp) (Entered: 05/18/2011)
 05/18/2011           Transmission of Notice of Appeal and Certified Copy of Docket Sheet as to
                      Thomas Ware to US Court of Appeals re: 124 Notice of Appeal - Final
                      Judgment. (tp) (Entered: 05/18/2011)
 05/18/2011     125 OPINION #100337 as to Thomas Ware. Defendant Ulysses Thomas Ware's
                    ("Ware" or "Defendant") criminal case was marked closed on 2/2/2009. The
                    Second Circuit denied the appeal of his conviction on 11/4/2010. Defendant
                    filed papers, dated 3/22/2011, in his closed case. That filing raised no
                    controlling decisions or factual matters that the Court did not consider in
                    deciding Ware's motion for a new trial or to dismiss the indictment;... Due to
                    the absence of any live case or controversy and lacking proper jurisdiction, as
                    well as having reviewed Ware's instant motion and determined that it, like the
                    March 22 filing, is frivolous and without merit, the Court ORDERS that
                    Defendant's most recent filings be docketed and no further action be taken.
                    Ware is cautioned, as a former attorney, to refrain from burdening this Court
                    with frivolous filings. Defendant is instructed to direct any future inquiries to
                    the Pro Se Office at: USDC, SDNY, Pro Se Office, Daniel Patrick Moynihan
                    U.S. Courthouse, 500 Pearl Street, Room 230, NY, NY 10007. It is so ordered.
                    (Signed by Judge Robert W. Sweet on 5/16/2011)(ja) Modified on 5/19/2011
                    (ajc). (Entered: 05/18/2011)
 05/19/2011     126 Appeal Record Sent to USCA (Index). Notice that the Original index to the
                    record on Appeal as to Thomas Ware re: 124 Notice of Appeal - Final
                    Judgment 3 Copies of the index, Certified Clerk Certificate and Certified
                    Docket Sheet were transmitted to the U.S. Court of Appeals. (tp) (nd).
                    (Entered: 05/19/2011)
 05/19/2011           Appeal Record Sent to USCA (File). Indexed record on Appeal as to Thomas
                      Ware re: 124 Notice of Appeal - Final Judgment were transmitted to the U.S.
                      Court of Appeals. (tp) (Entered: 05/19/2011)
 11/03/2011     127 First Supplemental ROA Sent to USCA (Index). Notice that the Supplemental
                    Index to the record on Appeal as to Thomas Ware re: 124 Notice of Appeal -
                    Final Judgment USCA Case Number 11-2151, 3 Copies of the index, Certified
                    Supplemental Clerk Certificate and Certified Docket Sheet were transmitted to
                    the U.S. Court of Appeals. (tp) (nd). (Entered: 11/04/2011)
 11/04/2011           First Supplemental ROA Sent to USCA (File)[4 VOL]. Supplemental Indexed
                      record on Appeal Files as to Thomas Ware re: 124 Notice of Appeal - Final
                      Judgment USCA Case Number 11-2151, were transmitted to the U.S. Court of
                      Appeals. (tp) (Entered: 11/04/2011)
 01/19/2012           ***DELETED DOCUMENT. Deleted document number 128 Case
                      Reassignment, as to Thomas Ware. The document was incorrectly filed in
                      this case. (pgu) (Entered: 01/20/2012)
 03/12/2012     128 MANDATE of USCA (certified copy) as to Thomas Ware re: 124 Notice of
                    Appeal - Final Judgment, USCA Case Number 11-2151-cr. Upon due
                    consideration, it is hereby ORDERED that the motion for leave to file an




https://ecf.nysd.uscourts.gov/cgi-bin/DktRpt.pl?409240746186058-L_1_0-1                      2/16/2021
SDNY CM/ECF NextGen Version 1.2                                      Page 22 of 28
      Case 1:05-cr-01115-WHP Document 251-1 Filed 05/12/21 Page 23 of 29


                      appeal is DENIED because this appeal continues Appellant's patter of
                      vexatious litigation. It is further ORDERED that Appellant's motion to dismiss
                      the indictment is DENIED. Catherine O'Hagan Wolfe, Clerk USCA for the
                      Second Circuit, Clerk USCA. Issued As Mandate: 03/12/2012. (nd) (Entered:
                      03/12/2012)
 04/19/2012           First Supplemental ROA Returned. [4 vols.] Supplemental Indexed record on
                      Appeal Files as to Thomas Ware re: Supplemental ROA Sent to USCA - File
                      USCA Case Number 11-2151, returned from the U.S. Court of Appeals. (nd)
                      Modified on 10/4/2012 (nd). (Entered: 04/19/2012)
 01/27/2014     129 ORDER as to Thomas Ware. Defendant's motion to dismiss the indictment
                    dated January 11, 2014, will be heard on submission, without oral argument, on
                    Wednesday, February 12, 2014. All motion papers shall be served in
                    accordance with Local Civil Rule 6.1. It is so ordered. (Signed by Judge Robert
                    W. Sweet on 1/24/2014)(jw) (Entered: 01/27/2014)
 03/28/2014     130 OPINION 104158: As to Thomas Ware. Defendant Ulysses Thomas Ware's
                    ("Ware" or "Defendant") criminal case was marked closed on February 2,
                    2009. The Second Circuit denied the appeal of his conviction on November 4,
                    2010... On March 22, 2011, Defendant filed papers in his closed case. On April
                    19, 2011, this Court denied Defendant's papers, holding that Defendant's "filing
                    raised no controlling decisions or factual matters that the Court did not
                    consider indeciding Ware's motion for a new trial or to dismiss the
                    indictment... On January 11, 2014, Ware filed yet another motion in his closed
                    case, to dismiss the indictment. This motion was taken on submission on
                    February 12, 2014.Like Ware's previous filings, the instant motion occurs in
                    the absence of any case or controversy, lacking proper jurisdiction, and,
                    independently, is frivolous and without merit... Ware is once again cautioned
                    against filing further frivolous findings, and is directed to send future inquiries
                    to the Pro Se Office, addressed above. It is so ordered. (Signed by Judge
                    Robert W. Sweet on 3/27/2014)(dnd) Modified on 4/3/2014 (nt). (Entered:
                    03/28/2014)
 04/14/2014     131 NOTICE OF APPEAL by Thomas Ware from 130 Memorandum & Opinion.
                    (tp) (Entered: 04/24/2014)
 04/25/2014           Transmission of Notice of Appeal and Certified Copy of Docket Sheet as to
                      Thomas Ware to US Court of Appeals re: 131 Notice of Appeal. (tp) (Entered:
                      04/25/2014)
 04/25/2014           Appeal Record Sent to USCA (Electronic File). Certified Indexed record on
                      Appeal Electronic Files as to Thomas Ware re: 131 Notice of Appeal were
                      transmitted to the U.S. Court of Appeals. (tp) (Entered: 04/25/2014)
 08/14/2014     132 MANDATE of USCA (certified copy) as to Thomas Ware re: 131 Notice of
                    Appeal. USCA Case Number 14-1355. On November 10, 2010 this Court
                    entered an order in United States of America v. Ware, 07-5222 requiring
                    appellant to file a motion seeking leave of this Court prior to filing any future
                    appeals. A notice of appeal in the above referenced case was filed. The Court
                    has no record that appellant sought the Court's permission to appeal prior to
                    filing the notice of appeal. IT IS HEREBY ORDERED that this case is




https://ecf.nysd.uscourts.gov/cgi-bin/DktRpt.pl?409240746186058-L_1_0-1                       2/16/2021
SDNY CM/ECF NextGen Version 1.2                                      Page 23 of 28
      Case 1:05-cr-01115-WHP Document 251-1 Filed 05/12/21 Page 24 of 29


                      dismissed effective June 27, 2014 unless a motion seeking leave of this Court
                      is filed by that date. Catherine O'Hagan Wolfe, Clerk USCA for the Second
                      Circuit, Clerk USCA. Issued As Mandate: 08/14/2014. (nd) (Entered:
                      08/15/2014)
 03/03/2017     133 LETTER by (04-Cr-1224-01) Thomas Ware dated February 16, 2017 re:
                    Ulysses T. Ware is demanding all judgments, orders, and other ultra vires
                    commands entered in 04-cr-1224 (SDNY) not later than February 27, 2017 be
                    reversed, vacated, set aside, declared null and void nunc pro tunc January
                    2009; the Fabricated Indictment dismissed with prejudice; and entry of a show
                    cause herein ordering each Defendant to show cause in open court why each
                    shall not be referred to the U.S. Dept. of Justice's criminal division with a
                    judicial recommendation finding probable cause to indict each for 18 USC
                    Sections 2, 4, 241, 242, 371, 1201, 1202, and 1503. And for Robert W. Sweet
                    to show cause why he shall not be impeached. (bw) (Entered: 03/06/2017)
 03/13/2017     134 ORDER as to Thomas Ware. The Court has received the Defendant's request,
                    dated February 16, 2017, which is denied as set forth below. As noted in the
                    order of March 27, 2014, the Defendant's criminal case was closed on February
                    2, 2009, and the Second Circuit denied the appeal of his conviction on
                    November 4, 2010. Defendant previously filed a petition for habeas corpus in
                    this action, which was denied by the Hon. Loretta A. Preska for failure to file
                    IFP papers in a timely fashion. See, Ware v. Warden Darlene Drew, et al., 15
                    Civ. 8715 (LAP), (S.D.N.Y. Jan 11, 2016). No jurisdiction basis for this relief
                    requested having been set forth, the request is denied. It is so ordered. (Signed
                    by Judge Robert W. Sweet on 3/10/2017)(bw) (Entered: 03/13/2017)
 03/22/2017     135 MEMORANDUM by (04-Cr-1224-01) Thomas Ware addressed to Judge
                    Robert W. Sweet dated March 13, 2017 re: U.S.v.Ware, 04-cr-1224
                    (SONY):Judicial corruption and USSG §2B1.1(I) sentencing fraud and
                    conspiracy of Robert W.Sweet as a Jim Crow racial hate crime.
                    Fed.R.Crim.P.42(a)(1) petition for arrest warrant for criminal contempt of
                    August 8, 2007 Discovery Order apropos the exculpatory Brady material that
                    Government witness Ari Rabinowitz was never registered with the SEC
                    pursuant to 15 USC §78o(a)(1) as a broker-dealer on February 2, 2001 which
                    rendered the 02-cv-2219 (SDNY) orders and judgments null and void ab initio
                    (i.e., unlawful for the lack of Article III subject matter jurisdiction); and
                    rendered the 04-cr-1224 (SONY) indictment also null and void ab initio, ipso
                    facto as a matter of law. (Attachments: # 1 Exhibit) [*** NOTE: Received this
                    document for docketing from Judge Sweet's Chambers on 3/22/2017. ***]
                    (bw) (Entered: 03/27/2017)
 03/29/2017     136 ORDER as to Thomas Ware. The Court has received the Defendant's request,
                    dated March 13, 2017, which is denied as set forth below. As noted in the order
                    of March 27, 2014, the Defendant's criminal case was closed on February 2,
                    2009, and the Second Circuit denied the appeal of his conviction on November
                    4, 2010. No jurisdictional basis for this relief requested having been set forth,
                    the request is denied. It is so ordered. (Signed by Judge Robert W. Sweet on
                    3/29/2017)(bw) (Entered: 03/29/2017)
 03/30/2017     137




https://ecf.nysd.uscourts.gov/cgi-bin/DktRpt.pl?409240746186058-L_1_0-1                     2/16/2021
SDNY CM/ECF NextGen Version 1.2                                      Page 24 of 28
      Case 1:05-cr-01115-WHP Document 251-1 Filed 05/12/21 Page 25 of 29


                      LETTER by (04-Cr-1224-01) Thomas Ware addressed to The Hon. Jefferson
                      B. Session, Joon Kim (Acting U.S. Attorney, SDNY), dated March 21, 2017
                      re: If you would please file your written response to this official inquiry on
                      Appellant and the federal courts named above not later than April 1, 2017,
                      where time is of the essence. Else Appellant will notify each federal or state
                      court affected by the dismissal of the Indictment the DOJ on behalf of the
                      United States and its privies' do intend to oppose Appellant's requested relief in
                      each respective proceedings. (bw) (Entered: 04/05/2017)
 04/17/2017     138 NOTICE OF APPEAL by Thomas Ware from 136 Order. (tp) (Entered:
                    04/18/2017)
 04/17/2017           Appeal Record Sent to USCA (Electronic File). Certified Indexed record on
                      Appeal Electronic Files as to Thomas Ware re: 138 Notice of Appeal were
                      transmitted to the U.S. Court of Appeals. (tp) (Entered: 04/18/2017)
 04/18/2017           Transmission of Notice of Appeal and Certified Copy of Docket Sheet as to
                      Thomas Ware to US Court of Appeals re: 138 Notice of Appeal. (tp) (Entered:
                      04/18/2017)
 04/18/2017     139 LETTER by Thomas Ware addressed to Mr. Joon Kirn, Esq. from Ulysses T.
                    Ware, Esq. dated 4/11/2017 re: The law demands that you as a federal
                    prosecutor notify the courts regarding the crimes which materially affected the
                    Fraudulent Cases. (ft) (Entered: 04/18/2017)
 05/02/2017     140 LETTER by Thomas Ware addressed to AUSA Joon Kim from Ulysses T.
                    Ware, Esq. dated 4/24/2017 re: Null and Void ab initio Indictment. (ft) (Main
                    Document 140 replaced on 5/4/2017) (ft). (Entered: 05/02/2017)
 05/05/2017     141 LETTER by Thomas Ware addressed to Judge Colleen McMahon from
                    Ulysses T. Ware dated 4/21/17 re: Letter from defendant (jw) (Entered:
                    05/05/2017)
 05/17/2017     142 LETTER by (04-Cr-1224-01) Thomas Ware addressed to Judge Colleen
                    McMahon from Ulysses T. Ware, Esq. dated May 7, 2017 re: I am requesting
                    that you launch an immediate investigation of the missing notice of appeal.
                    And ascertain whether or not court employees' have destroyed, hid, suppressed,
                    or concealed the prior notice of appeals submitted to the District Court on
                    March 21, 2017 for filing and docketing. Enclosed is Amendmed #1.0 to the
                    March 21, 2017 notice of appeal submitted for filing and docketing in 04-cr-
                    1224 (SDNY) in regard to the pathetic and risible March 13, 2017 advisory and
                    ultra vires purported order. Please confirm your receipt and file into the records
                    of the court. (bw) (Entered: 05/18/2017)
 05/31/2017     143 (MOTION) Petitioner's Emergency Brady Disclosure Motion and Request for
                    DOJ Certification. Document filed by Thomas Ware. (bw) (Entered:
                    06/01/2017)
 06/14/2017     144 LETTER by Thomas Ware addressed to Judge Robert W. Sweet from Ulysses
                    T. Ware dated 6/6/2017 re: am demanding that you turnover all ex parte
                    communications had between Robert W. Sweet and any person or entity in
                    regard to nondisclosure of Norris's mental illness and other impeachment




https://ecf.nysd.uscourts.gov/cgi-bin/DktRpt.pl?409240746186058-L_1_0-1                        2/16/2021
SDNY CM/ECF NextGen Version 1.2                                      Page 25 of 28
      Case 1:05-cr-01115-WHP Document 251-1 Filed 05/12/21 Page 26 of 29


                      evidence required to have been disclosed "before trial." (ft) (Entered:
                      06/14/2017)
 06/15/2017     145 MEMO ENDORSEMENT as to Thomas Ware on "Defendant's Motion to
                    Dismiss Indictment with Prejudice For Lack of 18 USC Section 3231 and
                    Article III Subject Matter Jurisdiction" filed by Thomas Ware dated June 7,
                    2017. ENDORSEMENT: No jurisdiction for this motion having been
                    established, it is denied. SO ORDERED: (Signed by Judge Robert W. Sweet
                    on 6/15/2017)(bw) (Entered: 06/15/2017)
 06/28/2017     146 MANDATE of USCA (Certified Copy) as to Thomas Ware re: 138 Notice of
                    Appeal. A USCA Case Number 17-1102. On November 10, 2010 this Court
                    entered an order in United States of America v. Ware, 07-5222 requiring
                    appellant to file a motion seeking leave of this Court prior to filing any future
                    appeals. A notice of appeal in the above referenced case was filed. The Court
                    has no record that appellant sought the Court's permission to appeal prior to
                    filing the notice of appeal. IT IS HEREBY ORDERED that this case is
                    dismissed.. Catherine O'Hagan Wolfe, Clerk USCA for the Second Circuit.
                    Issued As Mandate: 06/28/2017. (nd) (Entered: 06/29/2017)
 06/29/2017     147 MEMO ENDORSEMENT as to Thomas Ware on "Petitioner's Urgent Motion
                    to Disqualify Robert W. Sweet and Refer Sweet to the Director of the FBI with
                    a Judicial Order of Probable Cause" filed by Ulysses T. Ware dated June 19,
                    2017. ENDORSEMENT: Motion denied in the absence of jurisdiction. SO
                    ORDERED. (Signed by Judge Robert W. Sweet on 6/29/2017)(bw) (Entered:
                    06/29/2017)
 06/29/2017     148 LETTER by Thomas Ware addressed to cLERK from dEFENDAN dated June
                    20, 2017 re: U.S. v. Ware, 04-cr-1224 (SDNY); Recusal Motion and Ex. #1.
                    regarding Sweet's risible 03/13/2017, 03/29/2017, and 06/07/2017 orders (bw)
                    (Entered: 06/29/2017)
 06/29/2017     149 Notice of Appeal of risible June 15, 2017 order, attached hereto. Document
                    filed by Thomas Ware. Dated 06/21/2017. (bw) (Entered: 06/29/2017)
 07/13/2017     151 NOTICE OF APPEAL by Thomas Ware from 147 Memo Endorsement. (tp)
                    (Entered: 07/18/2017)
 07/14/2017     150 DISCOVERY MOTION. Petitioner's Supplemental Brady, Giglio, Jencks Act,
                    and Rule 16 Discovery Motion for Robert W. Sweet and the Department of
                    Justice and its proxies, surrogates and agents, and alter-egos to disclose
                    pursuant to 28 USC Section 455(a), the Codes of Conduct for Federal Judges,
                    and the Due Process Clause a certificate of all actual biases, prejudices,
                    conflicts of interests, and/or appearances of bias, prejudice, conflicts of interest
                    which would have the potential to having made fair judgment impossible for
                    Sweet in the 04-cr-1224 proceedings. Document filed by (04-Cr-1224-01)
                    Thomas Ware. (bw) (Entered: 07/17/2017)
 07/18/2017           Transmission of Notice of Appeal and Certified Copy of Docket Sheet as to
                      Thomas Ware to US Court of Appeals re: 151 Notice of Appeal. (tp) (Entered:
                      07/18/2017)
 07/18/2017



https://ecf.nysd.uscourts.gov/cgi-bin/DktRpt.pl?409240746186058-L_1_0-1                         2/16/2021
SDNY CM/ECF NextGen Version 1.2                                      Page 26 of 28
      Case 1:05-cr-01115-WHP Document 251-1 Filed 05/12/21 Page 27 of 29


                      Appeal Record Sent to USCA (Electronic File). Certified Indexed record on
                      Appeal Electronic Files as to Thomas Ware re: 151 Notice of Appeal were
                      transmitted to the U.S. Court of Appeals. (tp) (Entered: 07/18/2017)
 07/21/2017     152 ORDER as to Thomas Ware. Defendant's criminal case was closed on Fep
                    ruary 2, 2009, andthe Second Circuit denied his appeal on November 4, 2010.
                    There is no jurisdictional basis to provide Defendant the reliefs he requests,
                    and the requests are therefore denied. Given Defendant's "litigious history,"
                    future motions to the Court without a jurisdictional basis will result in the
                    imposition of leave-to-file sanctions. Deutsch v. United States, 101 F.3d 683
                    (2d Cir. 19 96) ; see In re Martin-Trigona, 9 F.Fd 226, 228-29 (2d Cir. 1993)
                    (recognizing that "courts may resort to restrictive measures [with respect to]
                    litigants why have abused their litigation opportunities," including "subjecting
                    a vexatious litigant to a 'leave of court' requirement wit respect to future
                    filings") ; Safir v. U.S. Lines, Inc., 19, 24 (2d Cir. 1986). It is so ordered.
                    (Signed by Judge Robert W. Sweet on 7/20/2017)(ft) (Entered: 07/21/2017)
 07/24/2017     153 LETTER by (04-Cr-1224-01) Thomas Ware addressed to Mr. Rod Rosenstein,
                    Esq. (U.S. Dept. of Justice, Office of the Deputy Attorney General), and to
                    U.S.D.C./S.D.N.Y. re: Submitted for filing and docketing in 04-cr-1224
                    (SDNY): Priority Filing. (bw) (Entered: 07/27/2017)
 07/28/2017     154 LETTER by Thomas Ware addressed to 1) Mr. Rod Rosenstein, Esq. of Office
                    of the Deputy Attorney General/U.S. Dept. of Justice, and 2) Office of the
                    District Clerk/USDC (SDNY), dated 7/20/2017 re: Supp. #1.0 to May 19, 2017
                    Brady Demand. (bw) (Entered: 07/31/2017)
 07/31/2017     155 LETTER by Thomas Ware addressed to Office of the District Court (SDNY),
                    and Mr. Rod Rosenstein, Esq. of U.S. Dept. of Justice/Office of the Deputy
                    Attorney General from Ulysses T. Ware, Esq. dated July 24, 2017 re: Motion
                    to Dismiss Indictment & Notice of Rule 42(a)(1) criminal contempt
                    proceedings against DOJ lawyers. (bw) (Entered: 08/01/2017)
 08/08/2017     156 LETTER by (04-Cr-1224-01) Thomas Ware addressed to Mr. Rod Rosenstein,
                    Esq. (of U.S. Dept. of Justice, Office of the Deputy Attorney General), and to
                    Office of the District Clerk/USDC(SDNY) dated 07/31/2017 re: July 31, 2017
                    declaration of exhaust of all procedural remedies to obtain complance with
                    Aug. 8, 2007 Brady discovery order. (bw) (Entered: 08/08/2017)
 08/08/2017     157 NOTICE OF APPEAL by Thomas Ware from 152 Order. (nd) (Entered:
                    08/10/2017)
 08/10/2017           Transmission of Notice of Appeal and Certified Copy of Docket Sheet as to
                      Thomas Ware to US Court of Appeals re: 157 Notice of Appeal. (nd) (Entered:
                      08/10/2017)
 08/10/2017           Appeal Record Sent to USCA (Electronic File). Certified Indexed record on
                      Appeal Electronic Files as to Thomas Ware re: 157 Notice of Appeal were
                      transmitted to the U.S. Court of Appeals. (nd) (Entered: 08/10/2017)
 08/21/2017     158 MOTION Challenging the United States' Standing to file the Indictment.
                    Document filed by Thomas Ware. (bw) (Entered: 08/23/2017)




https://ecf.nysd.uscourts.gov/cgi-bin/DktRpt.pl?409240746186058-L_1_0-1                     2/16/2021
SDNY CM/ECF NextGen Version 1.2                                      Page 27 of 28
      Case 1:05-cr-01115-WHP Document 251-1 Filed 05/12/21 Page 28 of 29


 08/24/2017     159 LETTER addressed to Judge Robert W. Sweet from Defendant Thomas Ware
                    dated August 15, 2017 re: Sweet's, Tr. 821-24, jury charge ("lawful" element)
                    Fraud and Collusion. (bw) (Entered: 08/25/2017)
 09/11/2017     160 ORDER as to Thomas Ware (1): The Court is in receipt of Defendant's most
                    recent motion, dated August 14, 2017, challenging the standing of the United
                    States and jurisdiction of the Court with regard to Defendant's indictment,
                    (Dkt. No. 158), and Defendant's letter, dated August 15, 2017, questioning the
                    lawfulness of the jury charge at Defendant's trial, (Dkt. No. 159). In the
                    absence of any pending proceedings or jurisdictional basis, these requests are
                    denied. By the Court's Order dated July 20, 2017, Defendant was cautioned
                    that continued motions made without a jurisdictional basis would result in the
                    potential imposition of sanctions. See Dkt. No. 152.) Defendant has received
                    similar warnings about his "meritless and frivolous" motions practice dating
                    back to 2011. (Dkt. No. 118; see also Dkt. Nos. 125 & 130.) Accordingly, the
                    Clerk of Court is directed to close all pending motions in this case and not open
                    any new motions absent an Order of the Court. It is so ordered. (Signed by
                    Judge Robert W. Sweet on 9/11/2017) (lnl) (Entered: 09/11/2017)
 09/18/2017     161 LETTER addressed to Mr. Rod Rosenstein, Esq., and Office of the District
                    Clerk/USDC (SDNY) from Defendant Thomas Ware dated 09/12/2017 re:
                    Rosentein's last and final request to terminate all resistence to lawful court
                    orders, and BOP employees, Beaumont, TX criminal contempt of court Orders.
                    (bw) (Entered: 09/19/2017)
 11/07/2017     162 LETTER by Thomas Ware addressed to Judge Robert W. Sweet from Ulysses
                    T. Ware, dated 10/25/2017, re: Sweet's July 21, 2017 order ruling 18 USC
                    §3231 subject matter jurisdiction was lacking over the 04-cr-1224 proceedings.
                    (lnl) (Entered: 11/07/2017)
 12/11/2017     163 MANDATE of USCA (Certified Copy) as to Thomas Ware re: 157 Notice of
                    Appeal - Final Judgment, 151 Notice of Appeal - Final Judgment, USCA Case
                    Number 17-2214(L); 17-2465(Con). In November 2010, this Court entered a
                    leave-to-file sanction against Appellant Ulysses Thomas Ware. See United
                    States v. Ware, 2d Cir. 07-5222 (Order dated 11/5/2010). Appellant now
                    moves for leave to file the appeals. Upon due consideration, it is hereby
                    ORDERED that the motions are DENIED because the appeals do not represent
                    a departure from Appellants pattern of vexatious litigation. See In re Martin
                    Trigona, 9 F.3d 226, 229 (2d Cir. 1993). Catherine O'Hagan Wolfe, Clerk
                    USCA for the Second Circuit. Issued As Mandate: 12/11/2017. (tp) (Entered:
                    12/11/2017)
 12/11/2017           Transmission of Notice of Appeal and Certified Copy of Docket Sheet as to
                      Thomas Ware to US Court of Appeals re: 157 Notice of Appeal - Final
                      Judgment, 151 Notice of Appeal - Final Judgment. (tp) (Entered: 12/11/2017)
 12/19/2017     164 LETTER by Thomas Ware addressed to Judge Robert W. Sweet from Ulysses
                    T. Ware, Esq. dated 12/12/2017 re: Notice of 12/05/2017 Brady Demand on
                    United States and its privies. (ft) (Entered: 12/19/2017)
 12/21/2017     165




https://ecf.nysd.uscourts.gov/cgi-bin/DktRpt.pl?409240746186058-L_1_0-1                     2/16/2021
SDNY CM/ECF NextGen Version 1.2                                      Page 28 of 28
      Case 1:05-cr-01115-WHP Document 251-1 Filed 05/12/21 Page 29 of 29


                      LETTER from Defendant Thomas Ware dated 12/11/2017 re: Designation of
                      Robert W. Sweet as Unindicted Coconspirator and Material Witness. (bw)
                      (Entered: 12/22/2017)
 02/06/2018     166 MANDATE of USCA (Certified Copy) as to Thomas Ware re: USCA Case
                    Number 17-3527.In November 2010, this Court entered a leave-to-file sanction
                    against Appellant Ulysses Thomas Ware. See United States v. Ware, 2d Cir.
                    07-5222 (Order dated 11/5/2010). Appellant now moves for leave to file what
                    he calls a "moot motion for leave to file a moot appeal." Upon due
                    consideration, it is hereby ORDERED that the motion is DENIED because the
                    motion does not represent a departure from Appellant's pattern of vexatious
                    litigation. See In re Martin-Trigona, 9 F.3d 226, 229 (2d Cir. 1993).. Catherine
                    O'Hagan Wolfe, Clerk USCA for the Second Circuit. Issued As Mandate:
                    02/06/2018. (nd) (Entered: 02/06/2018)
 06/27/2018     167 MOTION for Order to Show Cause Order Document filed by Thomas Ware.
                    (jw) (Entered: 07/03/2018)



                                     PACER Service Center
                                         Transaction Receipt
                                          02/16/2021 12:41:53
                    PACER Login: nysmchilds     Client Code:
                    Description:   Docket Report Search Criteria: 1:04-cr-01224-RWS
                    Billable Pages: 20          Cost:            2.00




https://ecf.nysd.uscourts.gov/cgi-bin/DktRpt.pl?409240746186058-L_1_0-1                    2/16/2021
